Exhibit 10.2

 

UAL CORPORATION

 

2006 DIRECTOR EQUITY INCENTIVE PLAN

 


1.             DESCRIPTION.


 


(A)           PURPOSE.  THE PURPOSE OF THE UAL CORPORATION 2006 DIRECTOR EQUITY
INCENTIVE PLAN (THE “DEIP”) IS TO ATTRACT AND RETAIN THE SERVICES OF EXPERIENCED
AND KNOWLEDGEABLE NON-EMPLOYEE DIRECTORS BY PROVIDING SUCH DIRECTORS WITH
GREATER FLEXIBILITY IN THE FORM AND TIMING OF RECEIPT OF COMPENSATION FOR THEIR
SERVICE ON THE BOARD OF DIRECTORS AND AN OPPORTUNITY TO OBTAIN A GREATER
PROPRIETARY INTEREST IN THE COMPANY’S LONG-TERM SUCCESS AND PROGRESS THROUGH THE
RECEIPT OF EQUITY-BASED AWARDS, THEREBY ALIGNING SUCH DIRECTORS’ INTERESTS MORE
CLOSELY WITH THE INTERESTS OF THE COMPANY’S STOCKHOLDERS.  THE DEIP IS INTENDED
TO BE UNFUNDED FOR TAX PURPOSES.  FOR AMOUNTS PAYABLE UNDER THE DEIP THAT
CONSTITUTE “DEFERRED COMPENSATION” WITHIN THE MEANING OF SECTION 409A OF THE
CODE, THE DEIP IS INTENDED TO COMPLY IN FORM AND OPERATION WITH THE REQUIREMENTS
OF SECTION 409A OF THE CODE.  THE DEIP WILL BE CONSTRUED AND ADMINISTERED IN A
MANNER THAT IS CONSISTENT WITH AND GIVES EFFECT TO THE FOREGOING.


 


(B)           EFFECTIVE DATE.  THIS DEIP SHALL BE EFFECTIVE AS OF THE EFFECTIVE
DATE OF A CONFIRMED PLAN OF REORGANIZATION UNDER CHAPTER 11 OF THE U.S.
BANKRUPTCY CODE (THE “EFFECTIVE DATE”) AND SHALL REMAIN IN EFFECT AS LONG AS ANY
PERIODIC AWARDS OR ACCOUNTS UNDER IT REMAIN OUTSTANDING.


 


2.             DEFINITIONS.


 

The definitions set forth in this Section 2 apply unless the context otherwise
indicates.

 


(A)           ACCOUNT.  “ACCOUNT” MEANS THE BOOKKEEPING ACCOUNT OR ACCOUNTS
MAINTAINED WITH RESPECT TO A PARTICIPANT PURSUANT TO SECTION 6.


 


(B)           AFFILIATE.  “AFFILIATE” MEANS ALL PERSONS WITH WHOM THE COMPANY
WOULD BE CONSIDERED A SINGLE EMPLOYER UNDER SECTION 414(B) OR 414(C) OF THE
CODE.


 


(C)           ANNUAL MEETING DATE.  “ANNUAL MEETING DATE” MEANS THE DATE ON
WHICH THE ANNUAL MEETING OF THE COMPANY’S STOCKHOLDERS IS HELD.


 


(D)           BENEFICIARY.  “BENEFICIARY” WITH RESPECT TO A PARTICIPANT IS THE
PERSON DESIGNATED OR OTHERWISE DETERMINED UNDER THE PROVISIONS OF
SECTION 7(G) AS THE DISTRIBUTEE OF BENEFITS PAYABLE AFTER THE PARTICIPANT’S
DEATH.  A PERSON DESIGNATED OR OTHERWISE DETERMINED TO BE A BENEFICIARY UNDER
THE TERMS OF THE DEIP HAS NO INTEREST IN OR RIGHT UNDER THE DEIP UNTIL THE
PARTICIPANT IN QUESTION HAS DIED.  A PERSON WILL CEASE TO BE A BENEFICIARY ON
THE DAY ON WHICH ALL BENEFITS TO WHICH SUCH PERSON IS ENTITLED UNDER THE DEIP
HAVE BEEN DISTRIBUTED.


 


(E)           BOARD.  “BOARD” MEANS THE BOARD OF DIRECTORS OF THE COMPANY.


 


(F)            BROKER EXERCISE NOTICE.  “BROKER EXERCISE NOTICE” MEANS A WRITTEN
NOTICE PURSUANT TO WHICH A PARTICIPANT, UPON EXERCISE OF AN OPTION, IRREVOCABLY
INSTRUCTS A BROKER OR DEALER TO SELL A SUFFICIENT NUMBER OF SHARES OR LOAN A
SUFFICIENT AMOUNT OF MONEY TO PAY ALL OR A PORTION OF THE EXERCISE PRICE OF THE
OPTION AND/OR ANY RELATED WITHHOLDING TAX OBLIGATIONS AND REMIT SUCH SUMS TO THE
COMPANY AND DIRECTS THE COMPANY TO DELIVER STOCK CERTIFICATES TO BE ISSUED UPON
SUCH EXERCISE DIRECTLY TO SUCH BROKER OR DEALER OR THEIR NOMINEE.


 


(G)           CASH ACCOUNT.  “CASH ACCOUNT” MEANS AN ACCOUNT TO WHICH DEFERRED
AMOUNTS ARE CREDITED PURSUANT TO SECTION 6(B) AND EARNINGS THEREON ARE CREDITED
PURSUANT TO SECTION 6(D)(I) IN U.S. DOLLARS.


 


(H)           CAUSE.  “CAUSE” MEANS DISHONESTY, FRAUD, MISREPRESENTATION,
EMBEZZLEMENT OR DELIBERATE INJURY OR ATTEMPTED INJURY, IN EACH CASE RELATED TO
THE COMPANY OR ANY SUBSIDIARY OR ANY MATERIAL BREACH OF ANY CONFIDENTIALITY
AGREEMENT ENTERED INTO WITH THE COMPANY OR ANY SUBSIDIARY.

 

--------------------------------------------------------------------------------


 


(I)            CHANGE IN CONTROL.  A “CHANGE IN CONTROL” MEANS AN EVENT
DESCRIBED IN SECTION 12, PROVIDED, SUCH EVENT IS A “CHANGE OF CONTROL” AS SUCH
TERM IS DEFINED IN SECTION 409A OF THE CODE.


 


(J)            CODE.  “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(INCLUDING, WHEN THE CONTEXT REQUIRES, ALL REGULATIONS, INTERPRETATIONS AND
RULINGS ISSUED THEREUNDER).  ANY REFERENCE TO A SPECIFIC PROVISION OF THE CODE
INCLUDES A REFERENCE TO THAT PROVISION AS IT MAY BE AMENDED FROM TIME TO TIME
AND TO ANY SUCCESSOR PROVISION.


 


(K)           COMMITTEE.  A COMMITTEE OF THE BOARD, PROVIDED THAT, SO LONG AS
THE COMPANY HAS A CLASS OF ITS EQUITY SECURITIES REGISTERED UNDER SECTION 12 OF
THE EXCHANGE ACT, SUCH COMMITTEE WILL CONSIST SOLELY OF TWO OR MORE MEMBERS OF
THE BOARD WHO ARE “NON-EMPLOYEE DIRECTORS” WITHIN THE MEANING OF RULE 16B-3
UNDER THE EXCHANGE ACT.  AS OF THE EFFECTIVE DATE, THE “COMMITTEE” IS THE
NOMINATING / GOVERNANCE COMMITTEE OF THE BOARD OR SUCH OTHER COMMITTEE OR PERSON
TO WHOM ADMINISTRATIVE DUTIES ARE DELEGATED PURSUANT TO THE PROVISIONS OF
SECTION 16(A), AS THE CONTEXT REQUIRES.


 


(L)            COMPANY.  “COMPANY” MEANS UAL CORPORATION.


 


(M)          CONTINUITY DIRECTOR.  “CONTINUITY DIRECTOR” MEANS ANY INDIVIDUAL
WHO WAS A MEMBER OF THE BOARD ON THE EFFECTIVE DATE, WHILE HE OR SHE IS A MEMBER
OF THE BOARD, AND ANY INDIVIDUAL WHO SUBSEQUENTLY BECOMES A MEMBER OF THE BOARD
WHOSE ELECTION OR NOMINATION FOR ELECTION BY THE COMPANY’S STOCKHOLDERS WAS
APPROVED BY A VOTE OF AT LEAST A MAJORITY OF THE DIRECTORS WHO ARE CONTINUITY
DIRECTORS (EITHER BY A SPECIFIC VOTE OR BY APPROVAL OF THE PROXY STATEMENT OF
THE COMPANY IN WHICH SUCH INDIVIDUAL IS NAMED AS A NOMINEE FOR DIRECTOR WITHOUT
OBJECTION TO SUCH NOMINATION).  FOR EXAMPLE, ASSUMING THAT TWELVE INDIVIDUALS
COMPRISE THE ENTIRE BOARD AS OF THE EFFECTIVE DATE, IF A MAJORITY OF SUCH
INDIVIDUALS APPROVED A PROXY STATEMENT IN WHICH TWO DIFFERENT INDIVIDUALS WERE
NOMINATED TO REPLACE TWO OF THE INDIVIDUALS WHO WERE MEMBERS OF THE BOARD AS OF
THE EFFECTIVE DATE, THESE TWO NEWLY ELECTED DIRECTORS WOULD JOIN THE REMAINING
TEN DIRECTORS WHO WERE MEMBERS OF THE BOARD AS OF THE EFFECTIVE DATE. 
SIMILARLY, IF SUBSEQUENTLY A MAJORITY OF THESE DIRECTORS APPROVED A PROXY
STATEMENT IN WHICH THREE DIFFERENT INDIVIDUALS WERE NOMINATED TO REPLACE THREE
OTHER DIRECTORS WHO WERE MEMBERS OF THE BOARD AS OF THE EFFECTIVE DATE, THESE
THREE NEWLY ELECTED DIRECTORS WOULD ALSO BECOME, ALONG WITH THE OTHER NINE
DIRECTORS, CONTINUITY DIRECTORS.  INDIVIDUALS SUBSEQUENTLY JOINING THE BOARD
COULD BECOME CONTINUITY DIRECTORS UNDER THE PRINCIPLES REFLECTED IN THIS
EXAMPLE.


 


(N)           DEIP.  “DEIP” MEANS THIS UAL CORPORATION 2006 DIRECTOR EQUITY
INCENTIVE PLAN, AS FROM TIME TO TIME AMENDED OR RESTATED.


 


(O)           DIRECTOR CASH COMPENSATION.  “DIRECTOR CASH COMPENSATION” MEANS
ALL CASH AMOUNTS PAYABLE BY THE COMPANY TO A QUALIFIED DIRECTOR FOR HIS OR HER
SERVICES TO THE COMPANY AS A QUALIFIED DIRECTOR, (I) INCLUDING, WITHOUT
LIMITATION, THE RETAINERS FOR SERVICE ON THE BOARD AND FEES SPECIFICALLY PAID
FOR ATTENDING REGULAR OR SPECIAL MEETINGS OF THE BOARD AND BOARD COMMITTEES OR
FOR ACTING AS THE CHAIR OF A COMMITTEE, BUT (II) EXCLUDING EXPENSE ALLOWANCES OR
REIMBURSEMENTS AND INSURANCE PREMIUMS.


 


(P)           DISABILITY.  “DISABILITY” MEANS THE QUALIFIED DIRECTOR, BY REASON
OF ANY MEDICALLY DETERMINABLE PHYSICAL OR MENTAL IMPAIRMENT WHICH CAN BE
EXPECTED TO RESULT IN DEATH OR CAN BE EXPECTED TO LAST FOR A CONTINUOUS PERIOD
OF NOT LESS THAN TWELVE (12) MONTHS, IS UNABLE TO ENGAGE IN ANY SUBSTANTIAL
GAINFUL ACTIVITY; PROVIDED THE QUALIFIED DIRECTOR IS CONSIDERED “DISABLED”
WITHIN THE MEANING OF SECTION 409A OF THE CODE.  SUCH DISABILITY WILL BE
DETERMINED BY THE COMMITTEE ON THE BASIS OF MEDICAL EVIDENCE SATISFACTORY TO IT.


 


(Q)           ELECTION PERIOD.  “ELECTION PERIOD” MEANS A PERIOD OF ONE CALENDAR
YEAR, COMMENCING ON EACH JANUARY 1 AND ENDING ON EACH DECEMBER 31.  IN THE CASE
OF A NEWLY ELIGIBLE QUALIFIED DIRECTOR WHO COMMENCES PARTICIPATION IN THE DEIP
FOLLOWING THE EFFECTIVE DATE AND FOLLOWING THE FIRST DAY OF THE CALENDAR YEAR,
THE ELECTION PERIOD IS SUCH PARTIAL CALENDAR YEAR DESCRIBED IN SECTION 6(B)(II).


 


(R)            MARKET PRICE.  “MARKET PRICE” MEANS (I) THE AVERAGE OF THE HIGH
AND LOW SALE PRICES OF A SHARE DURING THE REGULAR TRADING SESSION ON A SPECIFIED
DATE OR, IF SHARES WERE NOT THEN TRADED, DURING THE REGULAR TRADING SESSION ON
THE MOST RECENT PRIOR DATE WHEN SHARES WERE TRADED, ALL AS QUOTED IN THE WALL
STREET JOURNAL REPORTS OF

 

2

--------------------------------------------------------------------------------


 


NEW YORK STOCK EXCHANGE - COMPOSITE TRANSACTIONS; OR (II) IF THE SHARES ARE NOT
SO LISTED, ADMITTED TO UNLISTED TRADING PRIVILEGES, OR REPORTED ON ANY NATIONAL
EXCHANGE OR ON THE NASDAQ NATIONAL MARKET, THE MEAN BETWEEN THE LOWEST AND
HIGHEST REPORTED SALES PRICES AS OF SUCH DATE, AS REPORTED BY THE NASDAQ SMALL
CAP MARKET, OTC BULLETIN BOARD, THE BULLETIN BOARD EXCHANGE (BBX) OR THE
NATIONAL QUOTATION BUREAUS, INC., OR OTHER COMPARABLE SERVICE; OR (III) IF THE
SHARES ARE NOT SO LISTED OR REPORTED, SUCH PRICE AS THE COMMITTEE DETERMINES IN
GOOD FAITH IN THE EXERCISE OF ITS REASONABLE DISCRETION.


 


(S)           OPTION.  “OPTION” MEANS AN OPTION TO PURCHASE SHARES GRANTED TO
QUALIFIED DIRECTORS FROM TIME TO TIME PURSUANT TO SECTION 8.


 


(T)            PARTICIPANT.  “PARTICIPANT” IS A CURRENT OR FORMER QUALIFIED
DIRECTOR WHO HAS BEEN GRANTED AN OPTION UNDER THE DEIP OR TO WHOSE ACCOUNT
AMOUNTS HAVE BEEN CREDITED PURSUANT TO SECTION 6 AND WHO HAS NOT CEASED TO BE A
PARTICIPANT PURSUANT TO SECTION 4(D).


 


(U)           PERIODIC AWARD.  “PERIODIC AWARD” MEANS AN AWARD DESCRIBED IN
SECTION 5(C).


 


(V)           PLAN RULES.  “PLAN RULES” ARE RULES, POLICIES, PRACTICES OR
PROCEDURES ADOPTED BY THE COMMITTEE PURSUANT TO SECTION 16(B), WHICH NEED NOT BE
REFLECTED IN A WRITTEN INSTRUMENT AND MAY BE CHANGED AT ANY TIME WITHOUT NOTICE.


 


(W)          PREVIOUSLY ACQUIRED SHARES.  “PREVIOUSLY ACQUIRED SHARES” MEANS
SHARES THAT ARE ALREADY OWNED BY THE PARTICIPANT THAT HAVE BEEN HELD FOR THE
PERIOD OF TIME NECESSARY TO AVOID A CHARGE TO THE COMPANY’S EARNINGS FOR
FINANCIAL REPORTING PURPOSES AND THAT ARE OTHERWISE ACCEPTABLE TO THE COMMITTEE.


 


(X)            PRIME RATE.  “PRIME RATE” MEANS THE BLOOMBERG PRIME RATE
COMPOSITE (“PRIME RATE BY COUNTRY US—BB COMP”).


 


(Y)           QUALIFIED DIRECTOR.  “QUALIFIED DIRECTOR” MEANS AN INDIVIDUAL WHO
IS A MEMBER OF THE BOARD AND WHO IS NOT AN EMPLOYEE OF THE COMPANY OR ANY
AFFILIATE.


 


(Z)            QUALIFIED RETIREMENT.  A QUALIFIED DIRECTOR HAS A “QUALIFIED
RETIREMENT” IF HE OR SHE ATTAINED AGE 60 AND HAS COMPLETED FIVE (5) OR MORE
CONTINUOUS YEARS OF SERVICE AS A MEMBER OF THE BOARD.


 


(AA)         RESTRICTED STOCK.  “RESTRICTED STOCK” HAS THE MEANING PROVIDED IN
SECTION 10.


 


(BB)         SECURITIES ACT.  “SECURITIES ACT” MEANS THE SECURITIES ACT OF 1933,
AS AMENDED.  ANY REFERENCE TO A SPECIFIC PROVISION OF THE SECURITIES ACT
INCLUDES A REFERENCE TO THAT PROVISION AS IT MAY BE AMENDED FROM TIME TO TIME
AND TO ANY SUCCESSOR PROVISION.


 


(CC)         SEPARATION FROM SERVICE.  “SEPARATION FROM SERVICE” MEANS A
TERMINATION OF A PARTICIPANT’S SERVICE WITH THE COMPANY AND ALL AFFILIATES AS A
DIRECTOR AND NON-EMPLOYEE CONSULTANT/ADVISOR, PROVIDED SUCH TERMINATION
CONSTITUTES A “SEPARATION FROM SERVICE” WITHIN THE MEANING OF SECTION 409A OF
THE CODE, OR SUCH OTHER CHANGE IN THE PARTICIPANT’S RELATIONSHIP WITH THE
COMPANY AND ALL AFFILIATES THAT CONSTITUTES A “SEPARATION FROM SERVICE” WITHIN
THE MEANING OF SECTION 409A OF THE CODE.


 


(DD)         SHARE ACCOUNT.  “SHARE ACCOUNT” MEANS AN ACCOUNT TO WHICH CREDITS
ARE MADE PURSUANT TO SECTION 6(A), OR DEFERRED AMOUNTS ARE CREDITED PURSUANT TO
SECTION 6(B) AND/OR 6(C) AND EARNINGS ARE CREDITED PURSUANT TO
SECTION 6(D)(II) IN SHARE UNITS.


 


(EE)         SHARE UNIT COMPENSATION.  “SHARE UNIT COMPENSATION” MEANS THE
COMPENSATION PAID TO A QUALIFIED DIRECTOR IN THE FORM OF CREDITS TO HIS OR HER
SHARE ACCOUNT PURSUANT TO SECTION 6(A).


 


(FF)           SHARE UNITS.  “SHARE UNITS” MEANS A UNIT CREDITED TO A
PARTICIPANT’S SHARE ACCOUNT AT THE DISCRETION OF THE BOARD PURSUANT TO SECTION 6
THAT REPRESENTS THE ECONOMIC EQUIVALENT OF ONE SHARE.  A PARTICIPANT WILL NOT
HAVE

 

3

--------------------------------------------------------------------------------


 


ANY RIGHTS AS A STOCKHOLDER WITH RESPECT TO SHARE UNITS UNTIL THE PARTICIPANT IS
DISTRIBUTED SHARES PURSUANT TO SECTION 7.


 


(GG)         SHARES.  “SHARES” MEANS SHARES OF COMMON STOCK OF THE COMPANY $.01
PAR VALUE PER SHARE ISSUED ON OR AFTER THE EFFECTIVE DATE, OR SUCH OTHER CLASS
OR KIND OF SHARES OR OTHER SECURITIES AS MAY BE APPLICABLE PURSUANT TO
SECTION 3.


 


(HH)         STOCK APPRECIATION RIGHTS.  “STOCK APPRECIATION RIGHTS” HAS THE
MEANING PROVIDED IN SECTION 9.


 


(II)           UNFORESEEABLE EMERGENCY.  “UNFORESEEABLE EMERGENCY” MEANS A
SEVERE FINANCIAL HARDSHIP TO THE PARTICIPANT RESULTING FROM AN ILLNESS OR
ACCIDENT OF THE PARTICIPANT, OR HIS OR HER SPOUSE OR DEPENDENT (WITHIN THE
MEANING OF SECTION 152(A) OF THE CODE), LOSS OF THE PARTICIPANT’S PROPERTY DUE
TO CASUALTY, OR OTHER SIMILAR EXTRAORDINARY AND UNFORESEEABLE CIRCUMSTANCES
ARISING AS A RESULT OF EVENTS BEYOND THE CONTROL OF THE PARTICIPANT BUT ONLY IF
AND TO THE EXTENT IT CONSTITUTES AN “UNFORESEEABLE EMERGENCY” WITHIN THE MEANING
OF SECTION 409A OF THE CODE.  THE EXISTENCE OF AN UNFORESEEABLE EMERGENCY WILL
BE DETERMINED BY THE COMMITTEE.


 


3.             SHARES SUBJECT TO PLAN.


 


(A)           MAXIMUM NUMBER OF SHARES AVAILABLE.  SUBJECT TO ADJUSTMENT AS
PROVIDED IN PARAGRAPH (C), THE MAXIMUM NUMBER OF SHARES THAT WILL BE AVAILABLE
FOR ISSUANCE OR DISTRIBUTION UNDER THE DEIP WILL BE 175,000 SHARES.  THE SHARES
AVAILABLE FOR ISSUANCE OR DISTRIBUTION UNDER THE DEIP MAY, AT THE ELECTION OF
THE COMMITTEE, BE EITHER TREASURY SHARES OR SHARES AUTHORIZED BUT UNISSUED.  IF
TREASURY SHARES ARE USED, ALL REFERENCES IN THE DEIP TO THE ISSUANCE OR
DISTRIBUTION OF SHARES WILL, FOR CORPORATE LAW PURPOSES, BE DEEMED TO MEAN THE
TRANSFER OF SHARES FROM TREASURY.


 


(B)           ACCOUNTING.  SHARES THAT ARE ISSUED OR DISTRIBUTED UNDER THE DEIP
OR THAT ARE SUBJECT TO OUTSTANDING PERIODIC AWARDS GRANTED OR SHARE UNITS
CREDITED UNDER THE DEIP WILL BE APPLIED TO REDUCE THE MAXIMUM NUMBER OF SHARES
REMAINING AVAILABLE FOR ISSUANCE OR DISTRIBUTION UNDER THE DEIP.  ANY SHARES
THAT ARE SUBJECT TO A PERIODIC AWARD GRANTED UNDER THE DEIP THAT LAPSES,
EXPIRES, IS FORFEITED OR FOR ANY REASON IS TERMINATED UNEXERCISED AND ANY SHARES
THAT ARE SUBJECT TO SHARE UNITS IN A SHARE ACCOUNT THAT ARE FORFEITED WILL
AUTOMATICALLY AGAIN BECOME AVAILABLE FOR ISSUANCE OR DISTRIBUTION UNDER THE
DEIP.  TO THE EXTENT THAT THE EXERCISE PRICE OF ANY OPTION OR STOCK APPRECIATION
RIGHT GRANTED UNDER THE DEIP IS PAID BY ATTESTATION AS TO OWNERSHIP OF
PREVIOUSLY ACQUIRED SHARES, ONLY THE NUMBER OF SHARES ISSUED NET OF THE NUMBER
OF SHARES ATTESTED TO WILL BE APPLIED TO REDUCE THE MAXIMUM NUMBER OF SHARES
REMAINING AVAILABLE FOR ISSUANCE UNDER THE DEIP.


 


(C)           ADJUSTMENT TO SHARES AND SHARE UNITS.  IN THE EVENT OF ANY
REORGANIZATION, MERGER, CONSOLIDATION, RECAPITALIZATION, LIQUIDATION,
RECLASSIFICATION, STOCK DIVIDEND, STOCK SPLIT, COMBINATION OF SHARES, RIGHTS
OFFERING, DIVESTITURE OR EXTRAORDINARY DIVIDEND (INCLUDING A SPIN-OFF) OR ANY
OTHER SIMILAR CHANGE IN THE COMPANY’S CORPORATE STRUCTURE OR THE SHARES, THE
BOARD (OR, IF THE COMPANY IS NOT THE SURVIVING CORPORATION IN ANY SUCH
TRANSACTION, THE BOARD OF DIRECTORS OF THE SURVIVING CORPORATION) WILL MAKE
APPROPRIATE ADJUSTMENT (WHICH DETERMINATION WILL BE CONCLUSIVE) AS TO THE NUMBER
AND KIND OF SECURITIES OR OTHER PROPERTY (INCLUDING CASH) AVAILABLE FOR ISSUANCE
OR DISTRIBUTION UNDER THE DEIP AND AS TO THE NUMBER AND KIND OF SHARE UNITS
CREDITED TO SHARE ACCOUNTS AND THE NUMBER AND KIND OF SECURITIES AS TO WHICH
PERIODIC AWARDS ARE TO BE GRANTED AND, IN ORDER TO PREVENT DILUTION OR
ENLARGEMENT OF THE RIGHTS OF PARTICIPANTS HOLDING OPTIONS OR STOCK APPRECIATION
RIGHTS, THE NUMBER, KIND AND EXERCISE PRICE OF SECURITIES SUBJECT TO OUTSTANDING
OPTIONS AND STOCK APPRECIATION RIGHTS.


 


4.             PARTICIPATION.


 


(A)           ELIGIBILITY.


 


(I)            EACH INDIVIDUAL WHO IS A QUALIFIED DIRECTOR WHO IS ENTITLED TO
SHARE UNIT COMPENSATION AT ANY TIME DURING A CALENDAR YEAR IS ELIGIBLE TO HAVE
SUCH CREDIT MADE TO HIS OR HER SHARE ACCOUNT PURSUANT TO SECTION 6(A).

 

4

--------------------------------------------------------------------------------


 


(II)           EACH INDIVIDUAL WHO IS A QUALIFIED DIRECTOR ON THE FIRST DAY OF A
CALENDAR YEAR IS ELIGIBLE TO MAKE DEFERRAL ELECTIONS PURSUANT TO
SECTION 6(B) AND/OR 6(C) WITH RESPECT TO SUCH CALENDAR YEAR.  AN INDIVIDUAL WHO
BECOMES A QUALIFIED DIRECTOR AFTER THE FIRST DAY OF A CALENDAR YEAR IS ELIGIBLE
TO MAKE A DEFERRAL ELECTION PURSUANT TO SECTION 6(B) WITH RESPECT TO THE
REMAINDER OF SUCH CALENDAR YEAR.  EACH INDIVIDUAL WHO HAS MADE A VALID ELECTION
PURSUANT TO SECTION 6(B) OR 6(C) AND IS A QUALIFIED DIRECTOR AT ANY TIME DURING
A CALENDAR QUARTER WITH RESPECT TO WHICH A CREDIT IS MADE PURSUANT TO
SECTION 6(B) OR 6(C) SHALL HAVE SUCH CREDIT MADE TO HIS OR HER ACCOUNT PURSUANT
TO SUCH SECTION 6(B) OR 6(C), AS THE CASE MAY BE.


 


(III)          EACH QUALIFIED DIRECTOR IS ELIGIBLE TO RECEIVE PERIODIC AWARDS
PURSUANT TO SECTION 5(C).


 


(B)           CEASING TO BE ELIGIBLE.  AN INDIVIDUAL WHO CEASES TO BE A
QUALIFIED DIRECTOR IS NOT ELIGIBLE TO RECEIVE ANY SUBSEQUENT PERIODIC AWARDS
PURSUANT TO SECTION 5(C) OR TO MAKE ANY SUBSEQUENT ELECTIONS OR RECEIVE FURTHER
CREDITS PURSUANT TO SECTION 6, OTHER THAN SUCH CREDITS RELATING TO THE PERIOD
PRIOR TO SUCH CESSATION AND, IF APPLICABLE, EARNINGS CREDITS UNDER SECTION 6.


 


(C)           CONDITION OF PARTICIPATION.  EACH PARTICIPANT, AS A CONDITION OF
PARTICIPATION IN THE DEIP, IS BOUND BY ALL THE TERMS AND CONDITIONS OF THE DEIP
AND THE PLAN RULES, INCLUDING BUT NOT LIMITED TO THE RESERVED RIGHT OF THE
COMPANY TO AMEND OR TERMINATE THE DEIP, AND MUST FURNISH TO THE COMMITTEE SUCH
PERTINENT INFORMATION, AND EXECUTE SUCH ELECTION FORMS AND OTHER INSTRUMENTS, AS
THE COMMITTEE OR PLAN RULES MAY REQUIRE BY SUCH DATES AS THE COMMITTEE OR PLAN
RULES MAY ESTABLISH.


 


(D)           TERMINATION OF PARTICIPATION.  AN INDIVIDUAL WILL CEASE TO BE A
PARTICIPANT AS OF THE DATE ON WHICH HE OR SHE IS NO LONGER A QUALIFIED DIRECTOR
AND HIS OR HER OUTSTANDING PERIODIC AWARDS HAVE BEEN EXERCISED, CANCELLED,
VESTED OR EXPIRED AND HIS OR HER ENTIRE ACCOUNT BALANCES HAVE BEEN DISTRIBUTED.


 


5.             BENEFITS.


 


(A)           COMPONENTS OF DIRECTOR COMPENSATION.  QUALIFIED DIRECTORS WHO ARE
ELIGIBLE UNDER SECTION 4(A) MAY RECEIVE PERIODIC AWARDS, SHARE UNIT COMPENSATION
AND DIRECTOR CASH COMPENSATION AS PART OF THEIR COMPENSATION FOR SERVICES
RENDERED AS DIRECTORS OF THE COMPANY, ALL AS DETERMINED BY THE BOARD FROM TIME
TO TIME.  A QUALIFIED DIRECTOR MAY DEFER THE RECEIPT OF SOME OR ALL OF HIS OR
HER DIRECTOR CASH COMPENSATION THROUGH CREDITS TO HIS OR HER CASH ACCOUNT AND/OR
SHARE ACCOUNT, AND MAY DEFER THE RECEIPT OF SHARES THAT HE OR SHE WOULD
OTHERWISE BE ISSUED UNDER A PERIODIC AWARD THROUGH CREDITS TO HIS OR HER SHARE
ACCOUNT.


 


(B)           SHARE UNIT COMPENSATION.  AT THE DISCRETION OF THE BOARD, EACH
QUALIFIED DIRECTOR MAY RECEIVE SHARE UNIT COMPENSATION, WHICH IS ADDITIONAL
ANNUAL COMPENSATION IN THE FORM OF CREDITS TO THE QUALIFIED DIRECTOR’S SHARE
ACCOUNT.


 


(C)           PERIODIC AWARDS.  AT THE DISCRETION OF THE BOARD, A QUALIFIED
DIRECTOR MAY BE GRANTED FROM TIME TO TIME ONE OR MORE EQUITY-BASED AWARDS, WHICH
MAY INCLUDE (I) OPTIONS, (II) RESTRICTED STOCK, (III)  STOCK APPRECIATION RIGHTS
AND/OR (IV) SHARES.  THE TERMS OF OPTIONS, RESTRICTED STOCK AND STOCK
APPRECIATION RIGHTS ARE SET FORTH IN SECTIONS 8, 9 AND 10, RESPECTIVELY.


 


(D)           DEFERRAL ACCOUNTS.  FOR EACH PARTICIPANT, THE COMMITTEE WILL
ESTABLISH AND MAINTAIN A CASH ACCOUNT AND A SHARE ACCOUNT TO EVIDENCE DEFERRED
AMOUNTS CREDITED WITH RESPECT TO THE PARTICIPANT PURSUANT TO SECTION 6.  EACH
PARTICIPANT WILL ALWAYS HAVE A FULLY-VESTED, NONFORFEITABLE RIGHT TO THAT
PORTION OF HIS OR HER ACCOUNT CREDITED UNDER SECTIONS 6(A), 6(B) AND 6(C) AND
THE EARNINGS CREDITS THEREON.  A PARTICIPANT’S INTEREST IN SHARE UNITS
REFLECTING THE DEFERRAL OF RECEIPT OF SHARES SUBJECT TO VESTING WILL BE
NONFORFEITABLE AT THE TIMES AND IN THE AMOUNTS PROVIDED UNDER THE VESTING
REQUIREMENTS ESTABLISHED IN THE PERIODIC AWARD.


 


(E)           RECEIPT OF SHARES IN LIEU OF DIRECTOR CASH COMPENSATION.  A
QUALIFIED DIRECTOR MAY ELECT TO FOREGO RECEIPT OF ALL OR ANY PORTION OF THE
DIRECTOR CASH COMPENSATION PAYABLE TO HIM OR HER FOR ANY PERIOD AND INSTEAD
RECEIVE WHOLE SHARES OF EQUIVALENT VALUE TO THE DIRECTOR CASH COMPENSATION SO
FOREGONE.  AN ELECTION UNDER THIS SECTION 5(E) WILL BE VALID ONLY IF IT IS IN
WRITING, SIGNED BY THE QUALIFIED DIRECTOR, FILED WITH THE COMMITTEE BEFORE
RECEIPT OF THE DIRECTOR CASH COMPENSATION AND OTHERWISE IN ACCORDANCE WITH PLAN
RULES.  ONCE IN EFFECT, AN

 

5

--------------------------------------------------------------------------------


 


ELECTION UNDER THIS SECTION 5(E) SHALL REMAIN IN EFFECT UNTIL IT IS REVISED OR
REVOKED IN ACCORDANCE WITH PLAN RULES.  THE NUMBER OF WHOLE SHARES TO BE
DISTRIBUTED TO THE QUALIFIED DIRECTOR BY REASON OF AN ELECTION UNDER THIS
SECTION 5(E) SHALL BE EQUAL TO THE QUOTIENT OF (I) THE DOLLAR AMOUNT OF THE
DIRECTOR CASH COMPENSATION THE QUALIFIED DIRECTOR HAS ELECTED TO HAVE PAID TO
HIM OR HER IN SHARES, DIVIDED BY (II) THE MARKET PRICE AS OF THE DATE ON WHICH
THE DIRECTOR CASH COMPENSATION WOULD OTHERWISE HAVE BEEN PAYABLE TO THE
QUALIFIED DIRECTOR.  THE MARKET PRICE OF ANY FRACTIONAL SHARE SHALL BE PAID TO
THE QUALIFIED DIRECTOR IN CASH.


 


6.             PARTICIPANT DEFERRAL ACCOUNTS.


 


(A)           SHARE UNIT COMPENSATION.  THE AMOUNT OF THE QUALIFIED DIRECTOR’S
SHARE UNIT COMPENSATION TO BE CREDITED TO HIS OR HER SHARE ACCOUNT WILL BE
EXPRESSED IN U.S. DOLLARS AND DETERMINED FROM TIME TO TIME BY THE BOARD.  A
QUALIFIED DIRECTOR’S SHARE ACCOUNT WILL BE CREDITED PURSUANT TO THIS SECTION ON
THE LAST DAY OF EACH CALENDAR QUARTER WITH THE NUMBER OF WHOLE AND FRACTIONAL
SHARE UNITS EQUAL TO THE QUOTIENT OF:  (I) THE DOLLAR AMOUNT OF THE SHARE UNIT
COMPENSATION ALLOCATED TO SUCH FULL CALENDAR QUARTER, DIVIDED BY (II) THE MARKET
PRICE ON THE LAST DAY OF THE CALENDAR QUARTER.  IF A QUALIFIED DIRECTOR HAS NOT
SERVED FOR THE ENTIRE CALENDAR QUARTER FOR WHICH THE SHARE UNIT COMPENSATION
RELATES, THE AMOUNT CREDITED TO THE QUALIFIED DIRECTOR’S SHARE ACCOUNT WILL BE
BASED ON THE DOLLAR AMOUNT OF THE SHARE UNIT COMPENSATION EARNED BY THE
QUALIFIED DIRECTOR DURING THE PORTION OF THE CALENDAR QUARTER FOR WHICH HE OR
SHE SERVED.


 


(B)           DEFERRAL OF DIRECTOR CASH COMPENSATION.  ELECTIVE DEFERRALS OF
DIRECTOR CASH COMPENSATION WILL BE MADE IN ACCORDANCE WITH THE FOLLOWING RULES:


 


(I)            ELECTION TO DEFER DIRECTOR CASH COMPENSATION.  EACH QUALIFIED
DIRECTOR MAY ELECT, IN ACCORDANCE WITH THIS SECTION 6(B) AND PLAN RULES, TO
DEFER THE RECEIPT OF ALL OR A PORTION OF HIS OR HER DIRECTOR CASH COMPENSATION
RELATING TO SERVICES PERFORMED AND DIRECTOR CASH COMPENSATION EARNED DURING AN
ELECTION PERIOD.  THE COMMITTEE WILL CREDIT HIS OR HER CASH ACCOUNT AND/OR SHARE
ACCOUNT WITH THE AMOUNT OF COMPENSATION THE QUALIFIED DIRECTOR ELECTED TO
DEFER.  ANY SUCH DEFERRAL ELECTION WILL AUTOMATICALLY APPLY TO THE PARTICIPANT’S
DIRECTOR CASH COMPENSATION, AS THE AMOUNT OF SUCH DIRECTOR CASH COMPENSATION IS
ADJUSTED FROM TIME TO TIME.


 


(II)           TIME OF FILING ELECTION.  A DEFERRAL ELECTION PURSUANT TO THIS
SECTION 6(B) WILL NOT BE EFFECTIVE UNLESS IT IS MADE ON A PROPERLY COMPLETED
ELECTION FORM RECEIVED BY THE COMMITTEE BEFORE THE FIRST DAY OF THE ELECTION
PERIOD TO WHICH THE DEFERRAL ELECTION RELATES OR, IN THE CASE OF AN INDIVIDUAL
WHO FIRST BECOMES A QUALIFIED DIRECTOR ON OR AFTER THE FIRST DAY OF THE CALENDAR
YEAR, WITHIN 30 DAYS AFTER THE DATE SUCH INDIVIDUAL BECOMES A QUALIFIED
DIRECTOR.  ANY ELECTION MADE UNDER THIS CLAUSE (II) WILL APPLY ONLY TO DIRECTOR
CASH COMPENSATION PAYABLE FOR SERVICES PERFORMED AFTER THE EFFECTIVE DATE OF THE
ELECTION, WITH A PROPORTIONATE REDUCTION (DETERMINED ON THE BASIS OF CALENDAR
DAYS) IN ANY PAYMENT DUE FOR A SERVICE PERIOD THAT INCLUDES SERVICES PERFORMED
BEFORE THE EFFECTIVE DATE OF THE ELECTION.


 


(III)          ALLOCATION OF DEFERRAL.  IN CONJUNCTION WITH EACH DEFERRAL
ELECTION MADE PURSUANT TO THIS SECTION 6(B), A QUALIFIED DIRECTOR SHALL ELECT,
IN ACCORDANCE WITH AND SUBJECT TO PLAN RULES, HOW THE DEFERRAL IS TO BE
ALLOCATED (IN INCREMENTS OF TEN PERCENT ONLY) AMONG HIS OR HER CASH ACCOUNT AND
SHARE ACCOUNT.  THE SUM OF SUCH PERCENTAGES MUST NOT EXCEED 100 PERCENT.  ANY
PORTION OF THE DEFERRAL FOR WHICH NO ELECTION IS MADE WILL BE ALLOCATED TO THE
QUALIFIED DIRECTOR’S CASH ACCOUNT.


 


(IV)          CREDITS.  DIRECTOR CASH COMPENSATION DEFERRED PURSUANT TO THIS
SECTION 6(B) WILL BE CREDITED TO A QUALIFIED DIRECTOR’S CASH ACCOUNT AND/OR
SHARE ACCOUNT, AS ELECTED, AS OF THE LAST DAY OF EACH CALENDAR QUARTER.  SUCH
CREDITS TO THE QUALIFIED DIRECTOR’S CASH ACCOUNT WILL BE IN UNITED STATES
DOLLARS EQUAL TO THE AMOUNT OF THE DEFERRAL ALLOCATED TO SUCH ACCOUNT.  CREDITS
TO A QUALIFIED DIRECTOR’S SHARE ACCOUNT WILL BE THE NUMBER OF WHOLE AND
FRACTIONAL SHARE UNITS DETERMINED BY DIVIDING THE UNITED STATES DOLLAR AMOUNT OF
THE DEFERRAL ALLOCATED TO THE SHARE ACCOUNT BY THE MARKET PRICE OF A SHARE ON
THE LAST DAY OF THE CALENDAR QUARTER.


 


(V)           SUCCEEDING ELECTION PERIODS.  UNLESS THE ELECTION IS REVOKED
PURSUANT TO CLAUSE (VII), A DEFERRAL ELECTION MADE PURSUANT TO THIS SECTION WILL
REMAIN IN EFFECT UNTIL THE LAST DAY OF THE CALENDAR YEAR IN WHICH IT IS REVOKED
OR MODIFIED IN ACCORDANCE WITH PLAN RULES.  THE QUALIFIED DIRECTOR MAY CHANGE
HIS OR

 

6

--------------------------------------------------------------------------------


 


HER DEFERRAL BY DELIVERING A NEW DEFERRAL ELECTION NOT LATER THAN THE DAY BEFORE
THE FIRST ELECTION PERIOD TO WHICH THE NEW DEFERRAL ELECTION RELATES.


 


(VI)          IRREVOCABILITY.  EXCEPT AS PROVIDED IN CLAUSE (VII), A DEFERRAL
ELECTION MADE PURSUANT TO THIS SECTION 6(B) FOR AN ELECTION PERIOD IS
IRREVOCABLE AFTER THE LATEST DATE BY WHICH THE DEFERRAL ELECTION IS REQUIRED TO
BE GIVEN TO THE COMMITTEE FOR SUCH ELECTION PERIOD.


 


(VII)         REVOCATION.  ANY DEFERRAL ELECTION MADE UNDER SECTION 6(B) BY A
PARTICIPANT WHO RECEIVES A DISTRIBUTION PURSUANT TO SECTION 7(B) WILL BE REVOKED
TO THE EXTENT THE PARTICIPANT SATISFIES THE REQUIREMENTS OF SECTION 7(B) AND
PLAN RULES, AND NO FURTHER AMOUNTS WILL BE DEFERRED UNTIL THE QUALIFIED DIRECTOR
MAKES A NEW, EFFECTIVE DEFERRAL ELECTION UNDER SECTION 6(B).


 


(VIII)        CODE SECTION 409A.  AN ELECTION, OR REVOCATION OF AN ELECTION,
UNDER THIS SECTION 6(B) SHALL BE PERMITTED ONLY IF IT COMPLIES WITH THE
REQUIREMENTS OF SECTION 409A OF THE CODE.


 


(C)           DEFERRAL OF RESTRICTED STOCK OR SHARES ISSUABLE UNDER PERIODIC
AWARDS.  EACH QUALIFIED DIRECTOR MAY ELECT, IN ACCORDANCE WITH THIS
SECTION 6(C) AND PLAN RULES, TO DEFER RECEIPT OF ALL OR A PORTION OF THE SHARES
OR RESTRICTED STOCK ISSUABLE PURSUANT TO A PERIODIC AWARD GRANTED UNDER THE
DEIP, OTHER THAN ON ACCOUNT OF AN OPTION OR STOCK APPRECIATION RIGHT.


 


(I)            TIME OF FILING ELECTION.  A DEFERRAL ELECTION MADE PURSUANT TO
THIS SECTION 6(C) WILL NOT BE EFFECTIVE UNLESS IT IS MADE ON A PROPERLY
COMPLETED ELECTION FORM RECEIVED BY THE COMMITTEE BEFORE THE FIRST DAY OF THE
ELECTION PERIOD TO WHICH THE DEFERRAL ELECTION RELATES OR, IN THE CASE OF AN
INDIVIDUAL WHO FIRST BECOMES A QUALIFIED DIRECTOR ON OR AFTER THE FIRST DAY OF
THE ELECTION PERIOD, WITHIN 30 DAYS AFTER THE DATE SUCH INDIVIDUAL BECOMES A
QUALIFIED DIRECTOR.  ANY ELECTION MADE UNDER THIS CLAUSE APPLIES TO THE
QUALIFIED DIRECTOR’S RECEIPT OF RESTRICTED STOCK OR SHARES RELATING TO SERVICES
PERFORMED AFTER THE EFFECTIVE DATE OF THE ELECTION.


 


(II)           CREDITS.  DEFERRAL OF THE RECEIPT OF SHARES PURSUANT TO THIS
SECTION 6(C) WILL BE CREDITED TO THE QUALIFIED DIRECTOR’S SHARE ACCOUNT AS OF
THE DAY OF THE ISSUANCE OF THE AWARD OF RESTRICTED STOCK OR SHARES, AS THE CASE
MAY BE.   THE NUMBER OF SHARE UNITS CREDITED TO THE QUALIFIED DIRECTOR’S SHARE
ACCOUNT WILL EQUAL THE NUMBER OF SHARES OTHERWISE ISSUABLE FOLLOWING THE GRANT
OF THE PERIODIC AWARD OF RESTRICTED STOCK OR SHARES, AS THE CASE MAY BE.


 


(III)          SUCCEEDING ELECTION PERIODS.  UNLESS THE ELECTION IS REVOKED
PURSUANT TO CLAUSE (V), A DEFERRAL ELECTION MADE PURSUANT TO THIS SECTION WILL
REMAIN IN EFFECT UNTIL THE LAST DAY OF THE CALENDAR YEAR IN WHICH IT IS REVOKED
OR MODIFIED IN ACCORDANCE WITH PLAN RULES.  THE QUALIFIED DIRECTOR MAY CHANGE
HIS OR HER DEFERRAL BY DELIVERING A NEW DEFERRAL ELECTION NOT LATER THAN THE DAY
BEFORE THE FIRST ELECTION PERIOD TO WHICH THE NEW DEFERRAL ELECTION RELATES.


 


(IV)          IRREVOCABILITY.  EXCEPT AS PROVIDED IN CLAUSE (V), A DEFERRAL
ELECTION MADE PURSUANT TO THIS SECTION 6(C) THAT IS IN EFFECT FOR AN ELECTION
PERIOD IS IRREVOCABLE AFTER THE LATEST DATE BY WHICH THE DEFERRAL ELECTION IS
REQUIRED TO BE GIVEN TO THE COMMITTEE FOR SUCH ELECTION PERIOD.


 


(V)           REVOCATION.  ANY DEFERRAL ELECTION MADE UNDER SECTION 6(C) BY A
PARTICIPANT WHO RECEIVES A DISTRIBUTION PURSUANT TO SECTION 7(B) WILL BE REVOKED
TO THE EXTENT THE PARTICIPANT SATISFIES THE REQUIREMENTS OF SECTION 7(B) AND
PLAN RULES, AND NO FURTHER AMOUNTS WILL BE DEFERRED UNTIL THE QUALIFIED DIRECTOR
MAKES A NEW, EFFECTIVE DEFERRAL ELECTION UNDER SECTION 6(C).


 


(VI)          CODE SECTION 409A.  AN ELECTION, OR REVOCATION OF AN ELECTION,
UNDER THIS SECTION 6(C), SHALL BE PERMITTED ONLY IF IT COMPLIES WITH THE
REQUIREMENTS OF SECTION 409A OF THE CODE.

 

7

--------------------------------------------------------------------------------


 


(D)           EARNINGS CREDITS.


 


(I)            CASH ACCOUNTS.  AS OF THE LAST DAY OF EACH CALENDAR QUARTER, AND
BEFORE ANY CREDITS HAVE BEEN MADE PURSUANT TO SECTION 6 ON SUCH DATE, A
PARTICIPANT’S CASH ACCOUNT WILL BE CREDITED WITH INTEREST, CALCULATED ON THE
BALANCE IN THE CASH ACCOUNT AS OF THE LAST DAY OF THE IMMEDIATELY PRECEDING
CALENDAR QUARTER AT THE PRIME RATE IN EFFECT ON SUCH DATE.


 


(II)           SHARE ACCOUNTS.  A PARTICIPANT’S SHARE ACCOUNT WILL BE CREDITED
AS OF THE DATE ON WHICH DIVIDENDS ARE PAID ON SHARES WITH THAT NUMBER OF WHOLE
AND FRACTIONAL SHARE UNITS DETERMINED BY DIVIDING THE DOLLAR AMOUNT OF THE
DIVIDENDS THAT WOULD HAVE BEEN PAYABLE TO THE PARTICIPANT IF THE NUMBER OF SHARE
UNITS CREDITED TO THE PARTICIPANT’S SHARE ACCOUNT ON THE RECORD DATE FOR SUCH
DIVIDEND PAYMENT HAD THEN BEEN SHARES REGISTERED IN THE NAME OF SUCH PARTICIPANT
BY THE MARKET PRICE OF A SHARE ON THE DATE AS OF WHICH THE CREDIT IS MADE.


 


7.             DISTRIBUTIONS.


 


(A)           DISTRIBUTION OF ACCOUNTS FOLLOWING SEPARATION FROM SERVICE.


 


(I)            DISTRIBUTION ELECTIONS.


 

(A)          INITIAL ELECTION.  SUBJECT TO SECTIONS 7(B), 7(C) AND 7(H), A
PARTICIPANT MAY ELECT, IN ACCORDANCE WITH PLAN RULES AND SUBJECT TO SECTION 409A
OF THE CODE, THE MANNER OF DISTRIBUTION (AS DESCRIBED IN CLAUSE (II)) OR THE
TIME OF DISTRIBUTION (AS DEFINED IN CLAUSE (IV)), PROVIDED SUCH ELECTION, AS IT
RELATES TO DEFERRALS UNDER SECTION 6(B) OR (C), IS MADE NO LATER THAN THE DATE
OF THE RELATED DEFERRAL ELECTION AND, AS IT RELATES TO SHARE UNIT COMPENSATION
CREDITED UNDER SECTION 6(A), IS MADE NO LATER THAN THE CLOSE OF THE CALENDAR
YEAR PRECEDING THE CALENDAR YEAR DURING WHICH THE SERVICES GIVING RISE TO SUCH
COMPENSATION ARE PERFORMED, OR, IN THE CASE OF AN INDIVIDUAL WHO FIRST BECOMES A
QUALIFIED DIRECTOR ON OR AFTER THE FIRST DAY OF THE CALENDAR YEAR, WITHIN 30
DAYS AFTER THE DATE SUCH INDIVIDUAL BECOMES A QUALIFIED DIRECTOR.

 

(B)           REDEFERRAL ELECTION.  A PARTICIPANT MAY ELECT TO CHANGE THE TIME
AND MANNER OF HIS OR HER DISTRIBUTION PROVIDED (X) THE PARTICIPANT ELECTS, IN
ACCORDANCE WITH PLAN RULES AND SUBJECT TO SECTION 409(A) OF THE CODE, AT LEAST
TWELVE (12) MONTHS PRIOR TO THE DATE THAT THE PARTICIPANT’S FIRST SCHEDULED
PAYMENT WAS TO BEGIN, (Y) THE ELECTION MAY NOT TAKE EFFECT UNTIL AT LEAST 12
MONTHS AFTER THE DATE ON WHICH THE ELECTION IS MADE, AND (Z) THE ELECTION DEFERS
THE FIRST PAYMENT AT LEAST FIVE (5) YEARS BEYOND THE DATE PAYMENT OTHERWISE
WOULD HAVE BEEN MADE.

 


(II)           FORM OF DISTRIBUTION.  A PARTICIPANT’S CASH ACCOUNT AND SHARE
ACCOUNT WILL BE DISTRIBUTED AS PROVIDED IN THIS SECTION 7(A) IN A LUMP SUM
PAYMENT UNLESS THE PARTICIPANT HAS ELECTED, AS PROVIDED IN SECTION 7(A)(I), TO
RECEIVE HIS OR HER DISTRIBUTION IN THE FORM OF ANNUAL INSTALLMENT PAYMENTS FOR A
PERIOD OF NOT MORE THAN 10 YEARS.


 


(III)          MEDIUM OF DISTRIBUTION.  ANY DISTRIBUTION FROM A PARTICIPANT’S
CASH ACCOUNT WILL BE MADE IN CASH ONLY.  SUBJECT TO SECTION 14, ANY DISTRIBUTION
FROM A PARTICIPANT’S SHARE ACCOUNT WILL BE MADE IN WHOLE SHARES ONLY, ROUNDED UP
TO THE NEXT WHOLE SHARE.


 


(IV)          TIME OF DISTRIBUTION.  DISTRIBUTION TO A PARTICIPANT WILL BE MADE
(IF IN A LUMP SUM) OR WILL COMMENCE (IF IN INSTALLMENTS) AS SOON AS
ADMINISTRATIVELY PRACTICABLE AFTER THE JANUARY 1 IMMEDIATELY FOLLOWING THE DATE
THE PARTICIPANT EXPERIENCES A SEPARATION FROM SERVICE UNLESS THE PARTICIPANT HAS
ELECTED TO DEFER COMMENCEMENT OF DISTRIBUTION UNTIL A FUTURE DATE AS PROVIDED IN
SECTION 7(A)(I); PROVIDED THAT IF A LUMP SUM DISTRIBUTION FROM A PARTICIPANT’S
SHARE ACCOUNT WOULD OTHERWISE BE MADE AFTER THE RECORD DATE FOR A DIVIDEND BUT
BEFORE THE PAYMENT DATE FOR SUCH DIVIDEND, THE DISTRIBUTION OF THE DIVIDEND WILL
BE MADE AS SOON AS ADMINISTRATIVELY PRACTICABLE AFTER THE EARNINGS CREDITS HAS
BEEN MADE TO THE SHARE ACCOUNT PURSUANT TO SECTION 6(D) ON THE PAYMENT DATE OF
THE DIVIDEND.

 

8

--------------------------------------------------------------------------------


 


(V)           AMOUNT OF DISTRIBUTION FOR CASH ACCOUNT.


 

(A)          LUMP SUM.  THE AMOUNT OF A LUMP SUM PAYMENT FROM A PARTICIPANT’S
CASH ACCOUNT WILL BE EQUAL TO THE BALANCE OF THE CASH ACCOUNT AS OF THE TIME OF
THE DISTRIBUTION.

 

(B)           INSTALLMENTS.  THE AMOUNT OF EACH INSTALLMENT PAYMENT FROM A
PARTICIPANT’S CASH ACCOUNT WILL BE DETERMINED BY DIVIDING THE BALANCE OF THE
CASH ACCOUNT AS OF THE DISTRIBUTION DATE FOR SUCH INSTALLMENT PAYMENT BY THE
TOTAL NUMBER OF REMAINING PAYMENTS (INCLUDING THE CURRENT PAYMENT).

 


(VI)          AMOUNT OF DISTRIBUTION FOR SHARE ACCOUNT.


 

(A)          LUMP SUM.  A LUMP SUM DISTRIBUTION FROM A PARTICIPANT’S SHARE
ACCOUNT WILL CONSIST OF THE NUMBER OF SHARES EQUAL TO THE NUMBER OF SHARE UNITS
CREDITED TO THE SHARE ACCOUNT AS OF THE TIME OF DISTRIBUTION, ROUNDED UP TO THE
NEXT WHOLE SHARE.

 

(B)           INSTALLMENTS.  EACH INSTALLMENT DISTRIBUTION FROM A PARTICIPANT’S
SHARE ACCOUNT WILL CONSIST OF THE NUMBER OF SHARES DETERMINED BY DIVIDING THE
NUMBER OF WHOLE SHARE UNITS CREDITED TO THE SHARE ACCOUNT AS OF THE DISTRIBUTION
DATE FOR SUCH INSTALLMENT DISTRIBUTION BY THE TOTAL NUMBER OF REMAINING PAYMENTS
(INCLUDING THE CURRENT PAYMENT) AND ROUNDING THE QUOTIENT TO THE NEXT WHOLE
SHARE.

 


(B)           DISTRIBUTION DUE TO UNFORESEEABLE EMERGENCY.  NOTWITHSTANDING ANY
DISTRIBUTION ELECTION BY A PARTICIPANT TO THE CONTRARY, A DISTRIBUTION WILL BE
MADE TO A PARTICIPANT FROM HIS OR HER ACCOUNT IF THE PARTICIPANT SUBMITS A
WRITTEN DISTRIBUTION REQUEST TO THE COMMITTEE AND THE COMMITTEE DETERMINES THAT
THE PARTICIPANT HAS EXPERIENCED AN UNFORESEEABLE EMERGENCY.  THE AMOUNT OF THE
DISTRIBUTION MAY NOT EXCEED THE AMOUNT NECESSARY TO SATISFY THE UNFORESEEABLE
EMERGENCY PLUS THE AMOUNT NECESSARY TO PAY TAXES, AS DETERMINED BY THE
COMMITTEE.  PAYMENTS MADE ON ACCOUNT OF AN UNFORESEEABLE EMERGENCY WILL NOT BE
MADE TO THE EXTENT THAT SUCH UNFORESEEABLE EMERGENCY IS OR MAY BE RELIEVED
THROUGH REIMBURSEMENT OR COMPENSATION BY INSURANCE OR OTHERWISE, BY LIQUIDATION
OF THE PARTICIPANT’S ASSETS (TO THE EXTENT THAT SUCH LIQUIDATION WOULD NOT
ITSELF CAUSE SEVERE FINANCIAL HARDSHIP) OR BY CESSATION OF DEFERRALS UNDER
SECTION 6(B) AND/OR 6(C) FOR THE BALANCE OF THE CALENDAR YEAR, PROVIDED THE
DETERMINATION OF SUCH LIMITATIONS IS CONSISTENT WITH THE REQUIREMENTS OF
SECTION 409A OF THE CODE.  ANY DISTRIBUTION PURSUANT TO THIS SECTION 7(B) WILL
BE MADE AS SOON AS ADMINISTRATIVELY PRACTICABLE AFTER THE COMMITTEE’S
DETERMINATION THAT THE PARTICIPANT HAS EXPERIENCED AN UNFORESEEABLE EMERGENCY
AND IN THE FORM OF A LUMP SUM PAYMENT THAT IS IN CASH FROM THE CASH ACCOUNT AND
IN SHARES FROM THE SHARE ACCOUNT (ROUNDED UP TO THE NEXT WHOLE SHARE).  ANY
DISTRIBUTION PURSUANT TO THIS SECTION 7(B) WILL BE MADE FIRST FROM THE
PARTICIPANT’S CASH ACCOUNT AND THEN FROM THE PARTICIPANT’S SHARE ACCOUNT.


 


(C)           SMALL BENEFITS.


 


(I)            CASH ACCOUNT.  EACH INSTALLMENT DISTRIBUTION TO A PARTICIPANT WHO
HAS EXPERIENCED A SEPARATION FROM SERVICE WILL BE AT LEAST $2,500 OR SUCH
SMALLER AMOUNT THAT EQUALS THE BALANCE OF THE PARTICIPANT’S CASH ACCOUNT.


 


(II)           SHARE ACCOUNT.  IF THE BALANCE OF THE SHARE ACCOUNT OF A
PARTICIPANT WHO HAS EXPERIENCED A SEPARATION FROM SERVICE IS FEWER THAN 100
SHARE UNITS AS OF THE DAY OF ANY INSTALLMENT DISTRIBUTION PURSUANT TO
SECTION 7(A)(V)(B), SUCH REMAINING BALANCE WILL BE DISTRIBUTED TO THE
PARTICIPANT, AS SOON AS ADMINISTRATIVELY PRACTICABLE, IN THE FORM OF A LUMP SUM
DISTRIBUTION, THAT WILL CONSIST OF THE NUMBER OF SHARES EQUAL TO THE NUMBER OF
SHARE UNITS CREDITED TO THE SHARE ACCOUNT AS OF THAT DATE, ROUNDED UP TO THE
NEXT WHOLE SHARE.  EACH INSTALLMENT DISTRIBUTION TO A PARTICIPANT WHO HAS
EXPERIENCED A SEPARATION FROM SERVICE MUST BE AT LEAST 100 SHARE UNITS OR SUCH
SMALLER NUMBER OF SHARE UNITS THAT REMAINS IN THE PARTICIPANT’S SHARE ACCOUNT.


 


(D)           PAYMENT IN EVENT OF INCAPACITY.  IF ANY INDIVIDUAL ENTITLED TO
RECEIVE ANY PAYMENT UNDER THE DEIP IS, IN THE JUDGMENT OF THE COMMITTEE,
PHYSICALLY, MENTALLY OR LEGALLY INCAPABLE OF RECEIVING OR ACKNOWLEDGING

 

9

--------------------------------------------------------------------------------


 


RECEIPT OF THE PAYMENT, AND NO LEGAL REPRESENTATIVE HAS BEEN APPOINTED FOR THE
INDIVIDUAL, THE COMMITTEE MAY (BUT IS NOT REQUIRED TO) CAUSE THE PAYMENT TO BE
MADE TO ANY ONE OR MORE OF THE FOLLOWING AS MAY BE CHOSEN BY THE COMMITTEE: THE
BENEFICIARY (IN THE CASE OF THE INCAPACITY OF A PARTICIPANT); THE INSTITUTION
MAINTAINING THE INDIVIDUAL; A CUSTODIAN FOR THE INDIVIDUAL UNDER THE UNIFORM
TRANSFERS TO MINORS ACT OF ANY STATE; OR THE INDIVIDUAL’S SPOUSE, CHILD, PARENT,
OR OTHER RELATIVE BY BLOOD OR MARRIAGE.  THE COMMITTEE IS NOT REQUIRED TO SEE TO
THE PROPER APPLICATION OF ANY SUCH PAYMENT, AND THE PAYMENT COMPLETELY
DISCHARGES ALL CLAIMS UNDER THE DEIP AGAINST THE COMPANY, AND THE DEIP TO THE
EXTENT OF THE PAYMENT.


 


(E)           REDUCTION OF ACCOUNT BALANCE.  THE BALANCE OF THE CASH OR SHARE
ACCOUNT FROM WHICH A DISTRIBUTION IS MADE WILL BE REDUCED, AS OF THE DATE OF THE
DISTRIBUTION, BY THE CASH AMOUNT OR NUMBER OF SHARES DISTRIBUTED, AS THE CASE
MAY BE.


 


(F)            DISTRIBUTION TO A BENEFICIARY.  FOLLOWING A PARTICIPANT’S DEATH,
THE BALANCES OF THE PARTICIPANT’S CASH AND SHARE ACCOUNTS WILL BE DISTRIBUTED TO
THE PARTICIPANT’S BENEFICIARY IN A LUMP SUM PAYMENT WHETHER OR NOT PAYMENTS HAD
COMMENCED TO THE PARTICIPANT IN THE FORM OF INSTALLMENTS PRIOR TO HIS OR HER
DEATH.  ANY DISTRIBUTION FROM A PARTICIPANT’S CASH ACCOUNT WILL BE MADE IN CASH
AND ANY DISTRIBUTION FROM A PARTICIPANT’S SHARE ACCOUNT WILL BE MADE IN WHOLE
SHARES, ROUNDED UP TO THE NEXT WHOLE SHARE.  DISTRIBUTIONS WILL BE SUBJECT TO
THE FOLLOWING:


 


(I)            TIME.  DISTRIBUTION TO A BENEFICIARY WILL BE MADE AS SOON AS
ADMINISTRATIVELY PRACTICABLE AFTER THE END OF THE CALENDAR QUARTER DURING WHICH
THE COMMITTEE RECEIVES NOTICE OF THE PARTICIPANT’S DEATH; PROVIDED THAT IF A
DISTRIBUTION FROM THE PARTICIPANT’S SHARE ACCOUNT WOULD OTHERWISE BE MADE AFTER
THE RECORD DATE FOR A DIVIDEND BUT BEFORE THE PAYMENT DATE FOR SUCH DIVIDEND,
THE DISTRIBUTION OF THE DIVIDEND WILL BE MADE AS SOON AS ADMINISTRATIVELY
PRACTICABLE AFTER THE EARNINGS CREDIT HAS BEEN MADE TO THE SHARE ACCOUNT
PURSUANT TO SECTION 6(D) ON THE PAYMENT DATE OF THE DIVIDEND.


 


(II)           AMOUNT.  THE AMOUNT OF THE LUMP SUM PAYMENT FROM A PARTICIPANT’S
CASH ACCOUNT WILL BE EQUAL TO THE SUM OF THE BALANCES OF THE CASH ACCOUNT ON THE
DATE OF DISTRIBUTION.  A LUMP SUM DISTRIBUTION FROM A PARTICIPANT’S SHARE
ACCOUNT WILL CONSIST OF THE NUMBER OF SHARES EQUAL TO THE NUMBER OF SHARE UNITS
CREDITED TO THE SHARE ACCOUNT, ROUNDED UP TO THE NEXT WHOLE SHARE.


 


(G)           BENEFICIARY DESIGNATION.


 


(I)            EACH PARTICIPANT MAY DESIGNATE, IN ACCORDANCE WITH PLAN RULES,
ONE OR MORE PRIMARY BENEFICIARIES OR ALTERNATIVE BENEFICIARIES TO RECEIVE ALL OR
A SPECIFIED PART OF THE BALANCE OF HIS OR HER CASH OR SHARE ACCOUNTS AFTER HIS
OR HER DEATH.  THE PARTICIPANT MAY CHANGE OR REVOKE ANY SUCH DESIGNATION FROM
TIME TO TIME WITHOUT NOTICE OR CONSENT FROM ANY PERSON.  NO SUCH DESIGNATION,
CHANGE OR REVOCATION IS EFFECTIVE UNLESS COMPLETED AND RECEIVED BY THE COMMITTEE
DURING THE PARTICIPANT’S LIFETIME.


 


(II)           ANY PORTION OF A PARTICIPANT’S CASH AND SHARE ACCOUNTS FOR WHICH
THE PARTICIPANT FAILS TO DESIGNATE A BENEFICIARY, REVOKES A BENEFICIARY
DESIGNATION WITHOUT NAMING ANOTHER BENEFICIARY OR DESIGNATES ONE OR MORE
BENEFICIARIES, NONE OF WHOM SURVIVES THE PARTICIPANT OR EXISTS AT THE TIME IN
QUESTION, WILL BE PAID TO THE PARTICIPANT’S SURVIVING SPOUSE OR, IF THE
PARTICIPANT IS NOT SURVIVED BY A SPOUSE, TO THE REPRESENTATIVE OF THE
PARTICIPANT’S ESTATE.


 


(III)          THE AUTOMATIC BENEFICIARIES SPECIFIED ABOVE AND, UNLESS THE
DESIGNATION OTHERWISE SPECIFIES, THE BENEFICIARIES DESIGNATED BY THE
PARTICIPANT, BECOME FIXED AS OF THE PARTICIPANT’S DEATH SO THAT, IF A
BENEFICIARY SURVIVES THE PARTICIPANT BUT DIES BEFORE THE RECEIPT OF THE PAYMENT
DUE SUCH BENEFICIARY, THE PAYMENT WILL BE MADE TO THE REPRESENTATIVE OF SUCH
BENEFICIARY’S ESTATE.  ANY DESIGNATION OF A BENEFICIARY BY NAME THAT IS
ACCOMPANIED BY A DESCRIPTION OF THE RELATIONSHIP OR ONLY BY A STATEMENT OF
RELATIONSHIP TO THE PARTICIPANT IS EFFECTIVE ONLY TO DESIGNATE THE PERSON OR
PERSONS STANDING IN SUCH RELATIONSHIP TO THE PARTICIPANT AT THE PARTICIPANT’S
DEATH.


 


(H)           MODIFICATION OF TIME AND MANNER OF PAYMENT.  NOTWITHSTANDING THE
FOREGOING, THE COMMITTEE IN ITS SOLE AND ABSOLUTE DISCRETION, MAY DISTRIBUTE ALL
BALANCES IN THE CASH ACCOUNT OR SHARE ACCOUNT TO THE PARTICIPANT IN A LUMP SUM
AS OF ANY DATE BUT ONLY IF AND TO THE EXTENT PERMITTED UNDER SECTION 409A OF THE
CODE.  NOTHING HEREIN

 

10

--------------------------------------------------------------------------------


 


SHALL BE CONSTRUED TO GRANT A PARTICIPANT THE RIGHT TO ELECT A MODIFICATION OF
THE TIME OR MANNER FOR RECEIVING PAYMENTS HEREUNDER, INCLUDING ON ACCOUNT OF
TERMINATION OF THE PLAN.


 


8.             OPTIONS.


 

All Options granted by the Board under the DEIP will be governed by the
following terms and conditions:

 


(A)           NON-STATUTORY OPTIONS.  ALL OPTIONS GRANTED UNDER THE DEIP WILL BE
NON-STATUTORY STOCK OPTIONS NOT ENTITLED TO SPECIAL TAX TREATMENT UNDER
SECTION 422 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED TO DATE AND AS MAY
BE AMENDED FROM TIME TO TIME (THE “CODE”).


 


(B)           OPTION EXERCISE PRICE.  THE EXERCISE PRICE PER SHARE PURCHASABLE
UNDER AN OPTION GRANTED UNDER THE DEIP WILL BE NOT LESS THAN 100% OF THE MARKET
PRICE ON THE DATE OF GRANT OF THE OPTION.


 


(C)           EXERCISABILITY OF OPTIONS.  EACH OPTION GRANTED UNDER THE DEIP
WILL BE IMMEDIATELY EXERCISABLE, UNLESS THE AWARD NOTICE PROVIDES OTHERWISE.


 


(D)           DURATION OF OPTIONS; EFFECT OF CESSATION AS DIRECTOR.  EXCEPT AS
PROVIDED IN SECTION 11, EACH OPTION GRANTED UNDER THE DEIP WILL TERMINATE TEN
YEARS AFTER ITS DATE OF GRANT. IF THE PARTICIPANT CEASES TO SERVE AS A DIRECTOR
ON THE BOARD FOR ANY REASON OTHER THAN A QUALIFIED RETIREMENT, THEN THE OPTION
WILL REMAIN EXERCISABLE UNTIL THE EARLIER OF THE EXPIRATION OF FIVE YEARS AFTER
THE DATE THE PARTICIPANT CEASED TO SERVE AS A DIRECTOR OF THE COMPANY OR THE
REMAINING TERM OF THE OPTION.  IF THE PARTICIPANT CEASES TO SERVE AS A DIRECTOR
ON THE BOARD OR ACCOUNT OF A QUALIFIED RETIREMENT ALL OPTIONS WILL BECOME
IMMEDIATELY EXERCISABLE IN FULL AND WILL REMAIN EXERCISABLE IN FULL UNTIL THE
EXPIRATION OF THE OPTION.


 


(E)           MANNER OF OPTION EXERCISE.  AN OPTION GRANTED UNDER THE DEIP MAY
BE EXERCISED BY A PARTICIPANT IN WHOLE OR IN PART FROM TIME TO TIME, SUBJECT TO
THE CONDITIONS CONTAINED IN THE DEIP, BY DELIVERING IN PERSON, BY FACSIMILE OR
ELECTRONIC TRANSMISSION OR THROUGH THE MAIL NOTICE OF EXERCISE TO THE COMPANY AT
ITS PRINCIPAL EXECUTIVE OFFICE, AND BY PAYING IN FULL THE TOTAL EXERCISE PRICE
FOR THE SHARES TO BE PURCHASED IN ACCORDANCE WITH PARAGRAPH (F).  SUCH NOTICE
WILL SPECIFY THE PARTICULAR OPTION THAT IS BEING EXERCISED (BY THE DATE OF GRANT
AND TOTAL NUMBER OF SHARES SUBJECT TO THE OPTION) AND THE NUMBER OF SHARES WITH
RESPECT TO WHICH THE OPTION IS BEING EXERCISED.


 


(F)            PAYMENT OF EXERCISE PRICE.  THE TOTAL PURCHASE PRICE OF THE
SHARES TO BE PURCHASED UPON EXERCISE OF AN OPTION GRANTED UNDER THE DEIP WILL BE
PAID ENTIRELY IN CASH (INCLUDING CHECK, BANK DRAFT OR MONEY ORDER); PROVIDED,
HOWEVER, THAT THE COMMITTEE, IN ITS SOLE DISCRETION AND UPON TERMS AND
CONDITIONS ESTABLISHED BY THE COMMITTEE, MAY ALLOW SUCH PAYMENTS TO BE MADE, IN
WHOLE OR IN PART, BY TENDER OF A BROKER EXERCISE NOTICE, BY TENDER, OR
ATTESTATION AS TO OWNERSHIP, OF PREVIOUSLY ACQUIRED SHARES, OR BY A COMBINATION
OF SUCH METHODS.  FOR PURPOSES OF SUCH PAYMENT, PREVIOUSLY ACQUIRED SHARES
TENDERED OR COVERED BY AN ATTESTATION WILL BE VALUED AT THE MARKET PRICE ON THE
EXERCISE DATE.


 


(G)           RESTRICTIONS ON TRANSFER.


 


(I)            EXCEPT PURSUANT TO TESTAMENTARY WILL OR THE LAWS OF DESCENT AND
DISTRIBUTION OR AS OTHERWISE EXPRESSLY PERMITTED BY CLAUSES (II) OR (III) BELOW,
NO RIGHT OR INTEREST OF ANY PARTICIPANT IN AN OPTION GRANTED UNDER THE DEIP
PRIOR TO THE EXERCISE OF SUCH OPTION WILL BE ASSIGNABLE OR TRANSFERABLE, OR
SUBJECTED TO ANY LIEN, DURING THE LIFETIME OF THE PARTICIPANT, EITHER
VOLUNTARILY OR INVOLUNTARILY, DIRECTLY OR INDIRECTLY, BY OPERATION OF LAW OR
OTHERWISE.


 


(II)           A PARTICIPANT WILL BE ENTITLED TO DESIGNATE A BENEFICIARY TO
RECEIVE AN OPTION GRANTED UNDER THE DEIP UPON SUCH PARTICIPANT’S DEATH, AND IN
THE EVENT OF A PARTICIPANT’S DEATH, PAYMENT OF ANY AMOUNTS DUE UNDER THE DEIP
WILL BE MADE TO, AND EXERCISE OF ANY OPTIONS (TO THE EXTENT PERMITTED PURSUANT
TO SECTION 15) MAY BE MADE BY, THE PARTICIPANT’S LEGAL REPRESENTATIVES, HEIRS
AND LEGATEES.


 


(III)          A PARTICIPANT WHO IS A DIRECTOR OF THE COMPANY WILL BE ENTITLED
TO TRANSFER ALL OR A PORTION OF AN OPTION GRANTED UNDER THE DEIP, OTHER THAN FOR
VALUE, TO SUCH PARTICIPANT’S CHILD, STEPCHILD, GRANDCHILD,

 

11

--------------------------------------------------------------------------------


 


PARENT, STEPPARENT, GRANDPARENT, SPOUSE, FORMER SPOUSE, SIBLING, NIECE, NEPHEW,
MOTHER-IN-LAW, FATHER-IN-LAW, SON-IN-LAW, DAUGHTER-IN-LAW, BROTHER-IN-LAW, OR
SISTER-IN-LAW, ANY PERSON SHARING SUCH PARTICIPANT’S HOUSEHOLD (OTHER THAN A
TENANT OR EMPLOYEE), A TRUST IN WHICH ANY OF THE FOREGOING HAVE MORE THAN FIFTY
PERCENT OF THE BENEFICIAL INTERESTS, A FOUNDATION IN WHICH ANY OF THE FOREGOING
(OR THE PARTICIPANT) CONTROL THE MANAGEMENT OF ASSETS, AND ANY OTHER ENTITY IN
WHICH THESE PERSONS (OR THE PARTICIPANT) OWN MORE THAN FIFTY PERCENT OF THE
VOTING INTERESTS.  ANY PERMITTED TRANSFEREE WILL REMAIN SUBJECT TO ALL THE TERMS
AND CONDITIONS APPLICABLE TO THE PARTICIPANT PRIOR TO THE TRANSFER.  A PERMITTED
TRANSFER MAY BE CONDITIONED UPON SUCH REQUIREMENTS AS THE COMMITTEE MAY, IN ITS
SOLE DISCRETION, DETERMINE, INCLUDING, BUT NOT LIMITED TO EXECUTION AND/OR
DELIVERY OF APPROPRIATE ACKNOWLEDGEMENTS, OPINION OF COUNSEL, OR OTHER DOCUMENTS
BY THE TRANSFEREE.


 


(H)           RIGHTS AS A STOCKHOLDER.  NO PARTICIPANT WILL HAVE ANY RIGHTS AS A
STOCKHOLDER WITH RESPECT TO ANY SHARES COVERED BY AN OPTION GRANTED UNDER THE
DEIP UNTIL THE PARTICIPANT HAS EXERCISED SUCH OPTION, PAID THE EXERCISE PRICE
AND BECOME THE HOLDER OF RECORD OF SUCH SHARES, AND, EXCEPT AS OTHERWISE
PROVIDED IN SECTION 3(C), NO ADJUSTMENTS WILL BE MADE FOR DIVIDENDS OR OTHER
DISTRIBUTIONS OR OTHER RIGHTS AS TO WHICH THERE IS A RECORD DATE PRECEDING THE
DATE THE PARTICIPANT BECOMES THE HOLDER OF RECORD OF SUCH SHARES.


 


9.             STOCK APPRECIATION RIGHTS.


 

A Stock Appreciation Right may be granted by the Board to the holder of any
Option granted hereunder.  In addition, a Stock Appreciation Right may be
granted independently of and without relation to any Option.  Stock Appreciation
Rights shall be subject to such terms and conditions consistent with the DEIP as
the Board shall impose from time to time including the following:

 


(A)           A STOCK APPRECIATION RIGHT MAY BE GRANTED WITH RESPECT TO AN
OPTION AT THE TIME OF ITS GRANT OR AT ANY TIME THEREAFTER.


 


(B)           EACH STOCK APPRECIATION RIGHT WILL ENTITLE THE PARTICIPANT TO
ELECT TO RECEIVE IN CASH UP TO 100% OF THE APPRECIATION IN MARKET PRICE OF THE
SHARES SUBJECT THERETO UP TO THE DATE THE STOCK APPRECIATION RIGHT IS
EXERCISED.  IN THE CASE OF A STOCK APPRECIATION RIGHT ISSUED IN RELATION TO AN
OPTION, SUCH APPRECIATION WILL BE MEASURED FROM THE OPTION’S EXERCISE PRICE.  IN
THE CASE OF A STOCK APPRECIATION RIGHT ISSUED INDEPENDENTLY OF ANY OPTION, THE
APPRECIATION SHALL BE MEASURED FROM NOT LESS THAN THE MARKET PRICE OF A SHARE ON
THE DATE THE STOCK APPRECIATION RIGHT IS GRANTED.


 


(C)           THE COMMITTEE SHALL HAVE THE DISCRETION TO SATISFY A PARTICIPANT’S
RIGHT TO RECEIVE THE AMOUNT OF CASH AS DETERMINED IN SECTION 9(B), IN WHOLE OR
IN PART, BY THE DELIVERY OF SHARES VALUED AS OF THE DATE OF THE PARTICIPANT’S
ELECTION.


 


(D)           IN THE EVENT A PARTICIPANT EXPERIENCES A SEPARATION FROM SERVICE:


 


(I)            BY REASON OF DEATH OR DISABILITY, ALL OUTSTANDING STOCK
APPRECIATION RIGHTS THEN HELD BY THE PARTICIPANT WILL BECOME IMMEDIATELY
EXERCISABLE IN FULL AND WILL REMAIN EXERCISABLE FOR A PERIOD OF TWELVE (12)
MONTHS AFTER SUCH SEPARATION FROM SERVICE (BUT IN NO EVENT AFTER THE EXPIRATION
DATE OF ANY SUCH STOCK APPRECIATION RIGHT);


 


(II)           BY REASON OF A QUALIFIED RETIREMENT, ALL OUTSTANDING STOCK
APPRECIATION RIGHTS THEN HELD BY THE PARTICIPANT WILL BECOME IMMEDIATELY
EXERCISABLE IN FULL AND WILL REMAIN EXERCISABLE IN FULL UNTIL THE EXPIRATION
DATE OF ANY SUCH STOCK APPRECIATION RIGHTS; OR


 


(III)          FOR REASONS OTHER THAN DEATH, DISABILITY OR QUALIFIED RETIREMENT,
ALL OUTSTANDING STOCK APPRECIATION RIGHTS THEN HELD BY THE PARTICIPANT WILL, TO
THE EXTENT EXERCISABLE AS OF THE DATE OF SEPARATION FROM SERVICE, REMAIN
EXERCISABLE IN FULL FOR A PERIOD OF THREE (3) MONTHS AFTER SUCH SEPARATION FROM
SERVICE (BUT IN NO EVENT AFTER THE EXPIRATION DATE OF ANY SUCH STOCK
APPRECIATION RIGHT); AND STOCK APPRECIATION RIGHTS NOT EXERCISABLE AS OF SUCH
SEPARATION FROM SERVICE WILL TERMINATE AND BE FORFEITED.

 

12

--------------------------------------------------------------------------------


 


10.           RESTRICTED STOCK.


 

The Board may grant a Periodic Award of Restricted Stock to Participants with
the following terms and conditions.

 


(A)           DURING THE RESTRICTED PERIOD (AS DEFINED IN PARAGRAPH (B)), A
PARTICIPANT SHALL NOT SELL, ASSIGN, EXCHANGE, TRANSFER, PLEDGE, HYPOTHECATE OR
OTHERWISE DISPOSE OF OR ENCUMBER ANY OF THE RESTRICTED STOCK.  UPON GRANT OF THE
AWARD OF RESTRICTED STOCK, HOWEVER, PARTICIPANT SHALL THEREUPON BE A STOCKHOLDER
WITH RESPECT TO ALL SHARES SUBJECT TO THE AWARD AND SHALL HAVE ALL THE RIGHTS OF
A STOCKHOLDER WITH RESPECT TO SUCH SHARES, INCLUDING THE RIGHT TO VOTE SUCH
SHARES AND TO RECEIVE ALL DIVIDENDS AND OTHER DISTRIBUTIONS.


 


(B)           THE TERM “RESTRICTED PERIOD” SHALL MEAN ANY PERIOD AS SET BY THE
BOARD, NOT TO EXCEED TEN YEARS, ENDING UPON SUCH CONDITIONS AS THE BOARD MAY
DEEM APPROPRIATE, INCLUDING, WITHOUT LIMITATION, ACHIEVEMENT OF CERTAIN GOALS
AND/OR THAT THE PARTICIPANT HAS REMAINED IN CONTINUOUS SERVICE AS A MEMBER OF
THE BOARD OF THE COMPANY FOR A CERTAIN PERIOD.


 


(C)           TO ENFORCE THE RESTRICTIONS REFERRED TO IN THIS SECTION 10, THE
BOARD MAY PLACE A LEGEND ON THE STOCK CERTIFICATES FOR THE SHARES REFERRING TO
SUCH RESTRICTIONS AND MAY REQUIRE THE PARTICIPANT, UNTIL THE RESTRICTIONS HAVE
LAPSED, TO KEEP THE STOCK CERTIFICATES, TOGETHER WITH DULY ENDORSED STOCK
POWERS, IN THE CUSTODY OF THE COMPANY OR ITS TRANSFER AGENT, OR TO MAINTAIN
EVIDENCE OF STOCK OWNERSHIP, TOGETHER WITH DULY ENDORSED STOCK POWERS, IN A
CERTIFICATELESS BOOK-ENTRY STOCK ACCOUNT WITH THE COMPANY’S TRANSFER AGENT.


 


(D)           IN THE EVENT A PARTICIPANT EXPERIENCES A SEPARATION FROM SERVICE:


 


(I)            BY REASON OF DEATH, DISABILITY OR QUALIFIED RETIREMENT, ALL
RESTRICTED STOCK THEN HELD BY THE PARTICIPANT WILL BECOME FULLY VESTED; OR


 


(II)           FOR REASONS OTHER THAN DEATH, DISABILITY OR QUALIFIED RETIREMENT,
ALL RESTRICTED STOCK THEN HELD BY PARTICIPANT THAT HAS NOT VESTED AS OF SUCH
SEPARATION FROM SERVICE WILL BE TERMINATED AND FORFEITED.


 


11.           EFFECTS OF ACTIONS CONSTITUTING CAUSE.


 


(A)           NOTWITHSTANDING ANYTHING IN THE DEIP TO THE CONTRARY, IF A
PARTICIPANT IS DETERMINED BY THE BOARD, ACTING IN ITS SOLE DISCRETION, TO HAVE
COMMITTED ANY ACTION WHICH WOULD CONSTITUTE CAUSE AS DEFINED IN SECTION 2(H),
IRRESPECTIVE OF WHETHER SUCH ACTION OR THE BOARD’S DETERMINATION OCCURS BEFORE
OR AFTER SUCH PARTICIPANT CEASES TO SERVE AS A DIRECTOR OF THE COMPANY, ALL
RIGHTS OF THE PARTICIPANT UNDER THE DEIP ATTRIBUTABLE TO UNEXERCISED OPTIONS OR
STOCK APPRECIATION RIGHTS OR UNVESTED EMERGENCE AWARDS OR PERIODIC AWARDS OF
RESTRICTED STOCK AND ANY AGREEMENTS OR NOTICES EVIDENCING ANY EMERGENCE AWARDS
OR PERIODIC AWARDS THEN HELD BY THE PARTICIPANT WILL TERMINATE AND BE FORFEITED
WITHOUT NOTICE OF ANY KIND.


 


(B)           BENEFITS ATTRIBUTABLE TO AMOUNTS CREDITED TO A PARTICIPANT’S
ACCOUNT PURSUANT TO SECTION 6 WHICH ARE VESTED AND ANY EARNINGS CREDITED WITH
RESPECT TO SUCH VESTED AMOUNTS WILL NOT BE FORFEITED.


 


12.           CHANGE IN CONTROL.


 


(A)           A “CHANGE IN CONTROL” SHALL BE DEEMED TO HAVE OCCURRED IF THE
EVENT SET FORTH IN ANY ONE OF THE FOLLOWING PARAGRAPHS SHALL HAVE OCCURRED:


 


(I)            ANY “PERSON” AS SUCH TERM IS USED IN SECTIONS 13(D) AND 14(D) OF
THE EXCHANGE ACT (OTHER THAN THE COMPANY OR OTHER FIDUCIARY HOLDING SECURITIES
UNDER ANY EMPLOYEE BENEFIT PLAN OF THE COMPANY, OR ANY CORPORATION OWNED,
DIRECTLY OR INDIRECTLY, BY THE STOCKHOLDERS OF THE COMPANY IN SUBSTANTIALLY THE
SAME PROPORTIONS AS THEIR OWNERSHIP OF STOCK OF THE COMPANY), IS OR BECOMES
DURING THE 12-MONTH PERIOD ENDING ON THE DATE OF THE MOST RECENT ACQUISITION,
INCLUDING PURSUANT TO A TENDER OR EXCHANGE OFFER FOR SHARES OF COMMON STOCK
PURSUANT TO WHICH PURCHASES ARE MADE, THE “BENEFICIAL OWNER” (AS DEFINED IN
RULE 13D-3 UNDER THE EXCHANGE ACT), DIRECTLY OR INDIRECTLY, OF SECURITIES OF THE
COMPANY REPRESENTING 35% OR MORE OF THE COMBINED VOTING POWER OF THE COMPANY’S
THEN OUTSTANDING SECURITIES, OTHER THAN IN A

 

13

--------------------------------------------------------------------------------


 


TRANSACTION ARRANGED OR APPROVED BY THE CONTINUITY DIRECTORS PRIOR TO ITS
OCCURRENCE; PROVIDED, HOWEVER, THAT IF ANY SUCH PERSON WILL BECOME THE
BENEFICIAL OWNER, DIRECTLY OR INDIRECTLY, OF SECURITIES OF THE COMPANY
REPRESENTING 50% OR MORE OF THE COMBINED VOTING POWER OF THE COMPANY’S THEN
OUTSTANDING SECURITIES, A CHANGE IN CONTROL WILL BE DEEMED TO OCCUR WHETHER OR
NOT ANY OR ALL OF SUCH BENEFICIAL OWNERSHIP IS OBTAINED IN A TRANSACTION
ARRANGED OR APPROVED BY THE CONTINUITY DIRECTORS PRIOR TO ITS OCCURRENCE, AND
PROVIDED FURTHER THAT THE PROVISIONS OF THIS CLAUSE (I) SHALL NOT BE APPLICABLE
TO A TRANSACTION IN WHICH A CORPORATION BECOMES THE OWNER OF ALL THE COMPANY’S
OUTSTANDING SECURITIES IN A TRANSACTION WHICH COMPLIES WITH THE PROVISIONS OF
CLAUSE (III) OF THIS SECTION 12(A) (E.G., A REVERSE TRIANGULAR MERGER); OR


 


(II)           THERE IS CONSUMMATED A MERGER OR CONSOLIDATION OF THE COMPANY OR
ANY DIRECT OR INDIRECT SUBSIDIARY OF THE COMPANY WITH ANY OTHER CORPORATION THAT
(CONSTITUTES A “CHANGE OF CONTROL” UNDER SECTION 409A OF THE CODE OTHER THAN A
MERGER OR CONSOLIDATION WHICH WOULD RESULT IN THE VOTING SECURITIES OF THE
COMPANY OUTSTANDING IMMEDIATELY PRIOR TO SUCH MERGER OR CONSOLIDATION CONTINUING
TO REPRESENT (EITHER BY REMAINING OUTSTANDING OR BY BEING CONVERTED INTO VOTING
SECURITIES OF THE SURVIVING ENTITY OR ANY PARENT THEREOF) MORE THAN 50% OF THE
COMBINED VOTING POWER OF THE SECURITIES OF THE COMPANY OR SUCH SURVIVING ENTITY
OR ANY PARENT THEREOF OUTSTANDING IMMEDIATELY AFTER SUCH MERGER OR
CONSOLIDATION, AND IN WHICH NO “PERSON” (AS DEFINED UNDER CLAUSE (I) ABOVE)
ACQUIRES 50% OR MORE OF THE COMBINED VOTING POWER OF THE SECURITIES OF THE
COMPANY OR SUCH SURVIVING ENTITY OR PARENT THEREOF OUTSTANDING IMMEDIATELY AFTER
SUCH MERGER OR CONSOLIDATION PROVIDED SUCH MERGER OR CONSOLIDATION); OR


 


(III)          THE STOCKHOLDERS OF THE COMPANY APPROVE A PLAN OF COMPLETE
LIQUIDATION OR DISSOLUTION OF THE COMPANY OR THERE IS CONSUMMATED AN AGREEMENT
FOR THE SALE OR DISPOSITION BY THE COMPANY OF ALL OR SUBSTANTIALLY ALL OF THE
COMPANY’S ASSETS, OTHER THAN A SALE OR DISPOSITION BY THE COMPANY OF ALL OR
SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS TO AN ENTITY, MORE THAN 50% OF THE
COMBINED VOTING POWER OF THE VOTING SECURITIES OF WHICH ARE OWNED BY
STOCKHOLDERS OF THE COMPANY IN SUBSTANTIALLY THE SAME PROPORTIONS AS THEIR
OWNERSHIP OF THE COMPANY IMMEDIATELY PRIOR TO SUCH SALE; OR


 


(IV)          DURING ANY 12-MONTH PERIOD, THE CONTINUITY DIRECTORS CEASE FOR ANY
REASON TO CONSTITUTE AT LEAST A MAJORITY OF THE BOARD.


 


(B)           CASH PAYMENT.  IF A CHANGE IN CONTROL OF THE COMPANY OCCURS, THEN
THE BOARD, WITHOUT THE CONSENT OF ANY PARTICIPANT AFFECTED THEREBY, MAY
DETERMINE TO THE EXTENT PERMITTED BY SECTION 409A OF THE CODE (FOR AMOUNTS
SUBJECT TO SECTION 409A) THAT SOME OR ALL PARTICIPANTS HOLDING OUTSTANDING
OPTIONS AND/OR STOCK APPRECIATION RIGHTS GRANTED UNDER THE DEIP WILL RECEIVE,
WITH RESPECT TO SOME OR ALL OF THE SHARES SUBJECT TO SUCH OPTIONS OR STOCK
APPRECIATION RIGHTS, AS OF THE EFFECTIVE DATE OF ANY CHANGE IN CONTROL OF THE
COMPANY, CASH IN AN AMOUNT EQUAL TO THE EXCESS OF THE MARKET PRICE OF SUCH
SHARES IMMEDIATELY PRIOR TO THE EFFECTIVE DATE OF SUCH CHANGE IN CONTROL OF THE
COMPANY OVER THE EXERCISE PRICE PER SHARE OF SUCH OPTIONS OR STOCK APPRECIATION
RIGHTS.


 


(C)           ACCELERATION OF VESTING.  IF A CHANGE IN CONTROL OF THE COMPANY
OCCURS, THEN (I) ALL OPTIONS AND STOCK APPRECIATION RIGHTS WILL BECOME
IMMEDIATELY EXERCISABLE IN FULL AND WILL REMAIN EXERCISABLE IN ACCORDANCE WITH
THEIR TERMS; (II) ALL RESTRICTED STOCK WILL BECOME IMMEDIATELY FULLY VESTED AND
NONFORFEITABLE; AND (III) THE PARTICIPANT’S DEFERRAL ACCOUNTS WILL BECOME
IMMEDIATELY FULLY VESTED AND NON-FORFEITABLE.


 


(D)           ACCELERATION OF PAYMENT.  IF A CHANGE IN CONTROL OF THE COMPANY
OCCURS, THEN ALL DEFERRED AMOUNTS CREDITED TO A PARTICIPANT’S CASH ACCOUNT AND
SHARE ACCOUNT WILL BECOME IMMEDIATELY DUE AND PAYABLE TO THE PARTICIPANT.


 


13.           SOURCE OF PAYMENTS; NATURE OF INTEREST.


 


(A)           SOURCE OF PAYMENTS.  THE COMPANY IS RESPONSIBLE FOR PAYING, FROM
ITS GENERAL ASSETS, ANY BENEFITS ATTRIBUTABLE TO A PARTICIPANT’S ACCOUNT.


 


(B)           STATUS OF DEIP.  NOTHING CONTAINED IN THE DEIP IS TO BE CONSTRUED
AS PROVIDING FOR ASSETS TO BE HELD FOR THE BENEFIT OF ANY PARTICIPANT OR ANY
OTHER PERSON OR PERSONS TO WHOM BENEFITS ARE TO BE PAID PURSUANT TO THE

 

14

--------------------------------------------------------------------------------


 


TERMS OF THE DEIP, THE PARTICIPANT’S OR OTHER PERSON’S ONLY INTEREST UNDER THE
DEIP BEING THE RIGHT TO RECEIVE THE BENEFITS SET FORTH HEREIN.  UNTIL SUCH TIME
AS SHARES ARE DISTRIBUTED TO A PARTICIPANT, BENEFICIARY OF A DECEASED
PARTICIPANT OR OTHER PERSON, HE OR SHE HAS NO RIGHTS AS A SHAREHOLDER WITH
RESPECT TO ANY SHARE UNITS CREDITED TO A SHARE ACCOUNT PURSUANT TO THE DEIP.  TO
THE EXTENT THAT THE PARTICIPANT OR ANY OTHER PERSON ACQUIRES A RIGHT TO RECEIVE
BENEFITS UNDER THE DEIP, SUCH RIGHT IS NO GREATER THAN THE RIGHT OF ANY
UNSECURED GENERAL CREDITOR OF THE COMPANY.


 


(C)           NON-ASSIGNABILITY OF BENEFITS.  THE BENEFITS PAYABLE UNDER THE
DEIP AND THE RIGHT TO RECEIVE FUTURE BENEFITS UNDER THE DEIP MAY NOT BE
ANTICIPATED, ALIENATED, SOLD, TRANSFERRED, ASSIGNED, PLEDGED, ENCUMBERED, OR
SUBJECTED TO ANY CHARGE OR LEGAL PROCESS.


 


14.           SECURITIES LAW AND OTHER RESTRICTIONS.


 

Notwithstanding any other provision of the DEIP or any agreements entered into
pursuant to the DEIP to the contrary, the Company is not required to issue or
distribute any Shares under the DEIP, and a Participant or distributee may not
sell, assign, transfer or otherwise dispose of Shares issued or distributed
pursuant to the DEIP, unless (a) there is in effect with respect to such Shares
a registration statement under the Securities Act and any applicable securities
laws of a state or foreign jurisdiction or an exemption from such registration
under the Securities Act and applicable state or foreign securities laws, and
(b) there has been obtained any other consent, approval or permit from any other
regulatory body which the Company, in its sole discretion, deems necessary or
advisable.  The Company may condition such issuance, distribution, sale or
transfer upon the receipt of any representations or agreements from the parties
involved, and the placement of any legends on certificates representing Shares,
as may be deemed necessary or advisable by the Company in order to comply with
such securities law or other restrictions.

 


15.           AMENDMENT OR TERMINATION.


 


(A)           AMENDMENT.


 


(I)            THE COMPANY RESERVES THE RIGHT TO AMEND THE DEIP AT ANY TIME TO
ANY EXTENT THAT IT MAY DEEM ADVISABLE.  TO BE EFFECTIVE, AN AMENDMENT MUST BE
STATED IN A WRITTEN INSTRUMENT APPROVED IN ADVANCE OR RATIFIED BY THE BOARD AND
EXECUTED IN THE NAME OF THE COMPANY BY ITS CHIEF EXECUTIVE OFFICER OR PRESIDENT
AND ATTESTED BY THE SECRETARY OR AN ASSISTANT SECRETARY.


 


(II)           AN AMENDMENT ADOPTED IN ACCORDANCE WITH SECTION 15(A) IS BINDING
ON ALL INTERESTED PARTIES AS OF THE EFFECTIVE DATE STATED IN THE AMENDMENT;
PROVIDED, HOWEVER, THAT NO AMENDMENT WILL HAVE ANY RETROACTIVE EFFECT SO AS TO
DEPRIVE ANY PARTICIPANT, OR THE BENEFICIARY OF A DECEASED PARTICIPANT, OF ANY
BENEFIT TO WHICH HE OR SHE IS ENTITLED UNDER THE TERMS OF THE DEIP IN EFFECT
IMMEDIATELY PRIOR TO THE EFFECTIVE DATE OF THE AMENDMENT, DETERMINED AS IF SUCH
PARTICIPANT HAD TERMINATED SERVICE AS A DIRECTOR IMMEDIATELY PRIOR TO THE
EFFECTIVE DATE OF THE AMENDMENT.


 


(III)          WITHOUT LIMITING SECTION 15(A), THE COMPANY RESERVES THE RIGHT TO
AMEND THE DEIP TO CHANGE THE METHOD OF DETERMINING THE EARNINGS CREDITED TO
PARTICIPANTS’ ACCOUNTS PURSUANT TO SECTION 6(D) AND TO APPLY SUCH NEW METHOD NOT
ONLY WITH RESPECT TO THE PORTION OF THE ACCOUNTS ATTRIBUTABLE TO CREDITS MADE
AFTER THE DATE ON WHICH SUCH AMENDMENT IS ADOPTED BUT ALSO WITH RESPECT TO THE
PORTION OF THE ACCOUNTS ATTRIBUTABLE TO CREDITS MADE PRIOR TO THE DATE ON WHICH
SUCH AMENDMENT IS ADOPTED AND REGARDLESS OF WHETHER SUCH NEW METHOD WOULD RESULT
IN MATERIALLY LOWER EARNINGS CREDITS THAN THE OLD METHOD.


 


(IV)          THE PROVISIONS OF THE DEIP IN EFFECT AT THE TERMINATION OF A
PARTICIPANT’S SERVICE AS A DIRECTOR WILL, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
BY A SUBSEQUENT AMENDMENT, CONTINUE TO APPLY TO SUCH PARTICIPANT.


 


(B)           TERMINATION.  THE COMPANY RESERVES THE RIGHT TO TERMINATE THE DEIP
AT ANY TIME.  THE DEIP WILL TERMINATE AS OF THE DATE SPECIFIED BY THE COMPANY IN
A WRITTEN INSTRUMENT BY ITS AUTHORIZED OFFICERS TO THE COMMITTEE, ADOPTED IN THE
MANNER OF AN AMENDMENT.  UPON THE TERMINATION OF THE DEIP, ANY BENEFITS TO WHICH

 

15

--------------------------------------------------------------------------------


 


PARTICIPANTS HAVE BECOME ENTITLED PRIOR TO THE EFFECTIVE DATE OF THE TERMINATION
WILL CONTINUE TO BE PAID IN ACCORDANCE WITH THE PROVISIONS OF SECTION 7, SUBJECT
TO ACCELERATION AS PERMITTED BY SECTION 7(H) AND SECTION 409A OF THE CODE.  NO
TERMINATION, SUSPENSION OR AMENDMENT OF THE DEIP MAY ADVERSELY AFFECT ANY
OUTSTANDING EMERGENCE AWARD OR PERIODIC AWARD WITHOUT THE CONSENT OF THE
AFFECTED PARTICIPANT; PROVIDED, HOWEVER, THAT THIS SENTENCE WILL NOT IMPAIR THE
RIGHT OF THE BOARD TO TAKE WHATEVER ACTION IT DEEMS APPROPRIATE UNDER SECTIONS
3(C), 8, 9 AND 10 OF THE DEIP.  OPTIONS AND STOCK APPRECIATION RIGHTS
OUTSTANDING UPON TERMINATION OF THE DEIP MAY CONTINUE TO BE EXERCISED IN
ACCORDANCE WITH THEIR TERMS.


 


16.           ADMINISTRATION.


 


(A)           COMMITTEE.  THE GENERAL ADMINISTRATION OF THE DEIP AND THE DUTY TO
CARRY OUT ITS PROVISIONS WILL BE VESTED IN THE COMMITTEE OR SUCH OTHER BOARD
COMMITTEE AS MAY BE SUBSEQUENTLY DESIGNATED AS THE COMMITTEE BY THE BOARD.  SUCH
COMMITTEE MAY DELEGATE SUCH DUTY OR ANY PORTION THEREOF TO A NAMED PERSON AND
MAY FROM TIME TO TIME REVOKE SUCH AUTHORITY AND DELEGATE IT TO ANOTHER PERSON.


 


(B)           PLAN RULES AND REGULATIONS.  THE COMMITTEE HAS THE DISCRETIONARY
POWER AND AUTHORITY TO MAKE SUCH PLAN RULES AS THE COMMITTEE DETERMINES TO BE
CONSISTENT WITH THE TERMS, AND ADVISABLE IN CONNECTION WITH THE ADMINISTRATION,
OF THE DEIP AND TO MODIFY OR RESCIND ANY SUCH PLAN RULES.  IN ADDITION, THE
COMMITTEE HAS THE DISCRETIONARY POWER AND AUTHORITY TO LIMIT OR MODIFY
APPLICATION OF DEIP PROVISIONS AND PLAN RULES AS THE COMMITTEE DETERMINES TO BE
ADVISABLE TO FACILITATE TAX DEFERRAL TREATMENT (OR ACCOMMODATE THE
UNAVAILABILITY THEREOF) FOR OPTIONS GRANTED TO, OR AMOUNTS CREDITED WITH RESPECT
TO, NON-U.S. RESIDENT PARTICIPANTS.


 


(C)           DISCRETION.  THE COMMITTEE HAS THE SOLE DISCRETIONARY POWER AND
AUTHORITY TO MAKE ALL DETERMINATIONS NECESSARY FOR ADMINISTRATION OF THE DEIP,
EXCEPT THOSE DETERMINATIONS THAT THE DEIP REQUIRES OTHERS TO MAKE, AND TO
CONSTRUE, INTERPRET, APPLY AND ENFORCE THE PROVISIONS OF THE DEIP AND PLAN
RULES WHENEVER NECESSARY TO CARRY OUT ITS INTENT AND PURPOSE AND TO FACILITATE
ITS ADMINISTRATION, INCLUDING, WITHOUT LIMITATION, THE DISCRETIONARY POWER AND
AUTHORITY TO REMEDY AMBIGUITIES, INCONSISTENCIES, OMISSIONS AND ERRONEOUS
BENEFIT CALCULATIONS.  IN THE EXERCISE OF ITS DISCRETIONARY POWER AND AUTHORITY,
THE COMMITTEE WILL TREAT ALL SIMILARLY SITUATED PERSONS UNIFORMLY.


 


(D)           SPECIALIST’S ASSISTANCE.  THE COMMITTEE MAY RETAIN SUCH ACTUARIAL,
ACCOUNTING, LEGAL, CLERICAL AND OTHER SERVICES AS MAY REASONABLY BE REQUIRED IN
THE ADMINISTRATION OF THE DEIP, AND MAY PAY REASONABLE COMPENSATION FOR SUCH
SERVICES.  ALL COSTS OF ADMINISTERING THE DEIP WILL BE PAID BY THE COMPANY.


 


(E)           INDEMNIFICATION.  THE COMPANY AGREES TO INDEMNIFY AND HOLD
HARMLESS, TO THE EXTENT PERMITTED BY LAW, EACH DIRECTOR, OFFICER AND EMPLOYEE OF
THE COMPANY AND ANY SUBSIDIARY OR AFFILIATE OF THE COMPANY AGAINST ANY AND ALL
LIABILITIES, LOSSES, COSTS AND EXPENSES (INCLUDING LEGAL FEES) OF EVERY KIND AND
NATURE THAT MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST SUCH PERSON AT
ANY TIME BY REASON OF SUCH PERSON’S SERVICES IN CONNECTION WITH THE DEIP, BUT
ONLY IF SUCH PERSON DID NOT ACT DISHONESTLY OR IN BAD FAITH OR IN WILLFUL
VIOLATION OF THE LAW OR REGULATIONS UNDER WHICH SUCH LIABILITY, LOSS, COST OR
EXPENSE ARISES.  THE COMPANY HAS THE RIGHT, BUT NOT THE OBLIGATION, TO SELECT
COUNSEL AND CONTROL THE DEFENSE AND SETTLEMENT OF ANY ACTION FOR WHICH A PERSON
MAY BE ENTITLED TO INDEMNIFICATION UNDER THIS PROVISION.


 


17.           MISCELLANEOUS.


 


(A)           OTHER BENEFITS.  NEITHER AMOUNTS DEFERRED NOR AMOUNTS PAID
PURSUANT TO THE DEIP CONSTITUTE SALARY OR COMPENSATION FOR THE PURPOSE OF
COMPUTING BENEFITS UNDER ANY OTHER BENEFIT DEIP, PRACTICE, POLICY OR PROCEDURE
OF THE COMPANY UNLESS OTHERWISE EXPRESSLY PROVIDED THEREUNDER.


 


(B)           NO WARRANTIES REGARDING TREATMENT.  THE COMPANY MAKES NO
WARRANTIES REGARDING THE TAX TREATMENT TO ANY PERSON OF ANY DEFERRALS OR
PAYMENTS MADE PURSUANT TO THE DEIP, AND EACH PARTICIPANT WILL HOLD THE COMMITTEE
AND THE COMPANY AND THEIR OFFICERS, DIRECTORS, EMPLOYEES, AGENTS AND ADVISORS
HARMLESS FROM ANY LIABILITY RESULTING FROM ANY TAX POSITION TAKEN IN GOOD FAITH
IN CONNECTION WITH THE DEIP.


 


(C)           NO RIGHTS TO CONTINUED SERVICE CREATED.  NEITHER THE ESTABLISHMENT
OF OR PARTICIPATION IN THE DEIP GIVES ANY INDIVIDUAL THE RIGHT TO CONTINUED
SERVICE ON THE BOARD OR LIMITS THE RIGHT OF THE COMPANY OR ITS

 

16

--------------------------------------------------------------------------------


 


STOCKHOLDERS TO TERMINATE OR MODIFY THE TERMS AND CONDITIONS OF SERVICE OF SUCH
INDIVIDUAL ON THE BOARD OR OTHERWISE DEAL WITH ANY INDIVIDUAL WITHOUT REGARD TO
THE EFFECT THAT SUCH ACTION MIGHT HAVE ON HIM OR HER WITH RESPECT TO THE DEIP.


 


(D)           SUCCESSORS.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THE DEIP,
ALL OBLIGATIONS OF THE COMPANY UNDER THE DEIP ARE BINDING ON ANY SUCCESSOR TO
THE COMPANY WHETHER THE SUCCESSOR IS THE RESULT OF A DIRECT OR INDIRECT
PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE OF ALL OF THE BUSINESS AND/OR
ASSETS OF THE COMPANY.


 


(E)           GOVERNING LAW.  QUESTIONS PERTAINING TO THE CONSTRUCTION,
VALIDITY, EFFECT AND ENFORCEMENT OF THE DEIP WILL BE DETERMINED IN ACCORDANCE
WITH THE INTERNAL, SUBSTANTIVE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO
THE CONFLICT OF LAWS RULES OF THE STATE OF DELAWARE OR ANY OTHER JURISDICTION.


 


(F)            HEADINGS.  THE HEADINGS OF SECTIONS ARE INCLUDED SOLELY FOR
CONVENIENCE OF REFERENCE; IF THERE EXISTS ANY CONFLICT BETWEEN SUCH HEADINGS AND
THE TEXT OF THE DEIP, THE TEXT WILL CONTROL.

 

17

--------------------------------------------------------------------------------